

EXHIBIT 10.1


Published CUSIP Number: 02588BAE1
Tranche A CUSIP Number: 02588BAF8
Tranche B CUSIP Number: 02588BAG6
Execution Version
$3,500,000,000
AMENDED AND RESTATED
THREE-YEAR CREDIT AGREEMENT
dated as of
October 15, 2019
among
AMERICAN EXPRESS CREDIT CORPORATION,
as Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
CITIBANK, N.A.,
and
DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents,
and
the Other Banks Party Hereto
WELLS FARGO SECURITIES, LLC,
CITIBANK, N.A.
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners








--------------------------------------------------------------------------------



Table of Contents
Page

ARTICLE 1 DEFINITIONS
1
SECTION 1.1. Definitions
1
SECTION 1.2. Accounting Terms and Determinations
14
SECTION 1.3. Types of Borrowings
14
SECTION 1.4. Rates
14
ARTICLE 2 THE CREDITS
15
SECTION 2.1. Commitments to Lend
15
SECTION 2.2. Notice of Committed Borrowing
18
SECTION 2.3. Notice to Banks; Funding of Loans
18
SECTION 2.4. Registry
19
SECTION 2.5. Maturity of Loans
19
SECTION 2.6. Interest Rates
19
SECTION 2.7. Fees
20
SECTION 2.8. Optional Termination or Reduction of Commitments
20
SECTION 2.9. Method of Electing Interest Rates
21
SECTION 2.10. Mandatory Termination and Reduction of Commitments
22
SECTION 2.11. Optional Prepayments
22
SECTION 2.12. General Provisions as to Payments
23
SECTION 2.13. Funding Losses
23
SECTION 2.14. Computation of Interest and Fees
24
SECTION 2.15. Regulation D Compensation
24
SECTION 2.16. Takeout of Swingline Loans
24
ARTICLE 3 CONDITIONS
25
SECTION 3.1. Closing
25
SECTION 3.2. Borrowings
27
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
27
SECTION 4.1. Corporate Existence and Power
27
SECTION 4.2. Corporate and Government Authorization
28
SECTION 4.3. Binding Effect
28
SECTION 4.4. Financial Information
28

        -1- 



--------------------------------------------------------------------------------

         

Page
SECTION 4.5. Litigation; Defaults
28
SECTION 4.6. Taxes
28
SECTION 4.7. Patents, Trademarks, etc
28
SECTION 4.8. Compliance with ERISA
29
SECTION 4.9. Investment Company Act
29
SECTION 4.10. Compliance with Laws
29
SECTION 4.11. Full Disclosure
29
SECTION 4.12. Use of Proceeds/Margin Regulations
29
SECTION 4.13. Anti-Corruption Laws and Sanctions
30
SECTION 4.14. Financial Institutions
30
ARTICLE 5 COVENANTS
30
SECTION 5.1. Information
30
SECTION 5.2. Corporate Existence; Maintenance of Properties; Insurance; Payment
of Taxes; Compliance
31
SECTION 5.3. Negative Pledge
32
SECTION 5.4. Consolidations, Mergers, etc
34
SECTION 5.5. Sale of Assets
34
SECTION 5.6. Compliance with Laws
35
SECTION 5.7. Financial Covenant
35
SECTION 5.8. Use of Proceeds
35
ARTICLE 6 DEFAULTS
35
SECTION 6.1. Events of Default
35
SECTION 6.2. Notice of Default
37
ARTICLE 7 THE ADMINISTRATIVE AGENT
37
SECTION 7.1. Appointment and Authorization
37
SECTION 7.2. Administrative Agent and Affiliates
37
SECTION 7.3. Action by Administrative Agent
37
SECTION 7.4. Consultation with Experts
38
SECTION 7.5. Liability of Administrative Agent
38
SECTION 7.6. Indemnification
38
SECTION 7.7. Notice of Default
39
SECTION 7.8. Credit Decision
39
SECTION 7.9. Successor Administrative Agent
39
SECTION 7.10. Administrative Agent’s Fee
39
SECTION 7.11. Other Agents and Arrangers
39

        -2- 



--------------------------------------------------------------------------------

         

PageARTICLE 8 CHANGE IN CIRCUMSTANCES
40
SECTION 8.1. Changed Circumstances
40
SECTION 8.2. Illegality
41
SECTION 8.3. Increased Cost and Reduced Return
41
SECTION 8.4. Taxes
43
SECTION 8.5. Loans Substituted for Affected Loans
46
SECTION 8.6. Substitution of Bank
46
ARTICLE 9 MISCELLANEOUS
47
SECTION 9.1. Notices
47
SECTION 9.2. No Waivers
47
SECTION 9.3. Expenses; Indemnification
47
SECTION 9.4. Sharing of Set-offs
48
SECTION 9.5. Amendments and Waivers
48
SECTION 9.6. Successors and Assigns
50
SECTION 9.7. Collateral
52
SECTION 9.8. Governing Law; Submission to Jurisdiction
53
SECTION 9.9. Counterparts; Integration; Effectiveness
53
SECTION 9.10. WAIVER OF JURY TRIAL
53
SECTION 9.11. Confidentiality
53
SECTION 9.12. Survival
54
SECTION 9.13. USA PATRIOT Act
54
SECTION 9.14. Defaulting Bank Cure
54
SECTION 9.15. No Fiduciary Duty
54
SECTION 9.16. Certain ERISA Matters
55
SECTION 9.17. Acknowledgement and Consent to Bail-In of Financial Institutions
56
SECTION 9.18. Amendment and Restatement; No Novation
56



        -3- 




--------------------------------------------------------------------------------





Schedules and Exhibits


SCHEDULE 1.1(a) Commitments
SCHEDULE 1.1(b) Pricing Schedule
SCHEDULE 5.3 Existing Liens


EXHIBIT A - Note
EXHIBIT B - Opinion of Counsel for the Borrower
EXHIBIT C - Opinion of Special Counsel for the Administrative Agent 
EXHIBIT D - Assignment and Assumption Agreement
EXHIBIT E - Extension Agreement
EXHIBIT F - U.S. Tax Certificates


        -4- 


--------------------------------------------------------------------------------



AMENDED AND RESTATED THREE-YEAR CREDIT AGREEMENT dated as of October 15, 2019
among AMERICAN EXPRESS CREDIT CORPORATION, as Borrower, the BANKS listed on the
signature pages hereof and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
The parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
SECTION 1.1Definitions. The following terms, as used herein, have the following
meanings:
“Acquired Company” means any company the capital stock of which is acquired by
the Borrower or any of its Subsidiaries after the date of this Agreement.
“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as agent for the Banks hereunder, and its successors in such capacity.
“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.
“AEOCC” means American Express Overseas Credit Corporation Limited, a Jersey
corporation, and its successors.
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of its
Swingline Loans, its Swingline Lending Office.
“Assignee” has the meaning set forth in Section 9.6(c).
“AXP” means American Express Company, a New York corporation, and its
successors.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of a Financial
Institution.
“Bail-In Legislation” means, (i) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council



--------------------------------------------------------------------------------

         
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule and (ii)
with respect to the United Kingdom (to the extent that the United Kingdom is not
such an EEA Member Country), the U.K. Bail-In Legislation.
“Bank” means each of the Persons listed on Schedule 1.1(a) hereof as having a
Commitment, each Person which becomes a Bank pursuant to Section 2.1(d) or 8.6,
each Assignee which becomes a Bank pursuant to Section 9.6(c) or 9.6(g), and
their respective successors. Unless the context otherwise requires, the term
“Banks” includes the Swingline Bank.
“Bank Insolvency Event” means that (i) a Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Bank or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Bank or its Parent Company,
or such Bank or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Bank shall not be a Defaulting Bank solely by virtue of the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect Parent Company thereof by a governmental authority so long as such
ownership interest does not result in or provide such Bank with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on
such day plus ½ of 1% and (c) the London Interbank Offered Rate plus 1.0%. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or such London Interbank Offered Rate shall be effective as of the opening
of business on the day of such change in the Prime Rate, the Federal Funds Rate
or such London Interbank Offered Rate, respectively.
“Base Rate Loan” means (i) a Conventional Loan which bears interest at the Base
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election or the provisions of Article 8 or (ii) an overdue amount
which was a Base Rate Loan immediately before it became overdue.
“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement
2



--------------------------------------------------------------------------------

         
to London Interbank Offered Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
London Interbank Offered Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (a) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the London Interbank Offered Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (b) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the London Interbank Offered Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the London Interbank Offered Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the London Interbank Offered Rate permanently or indefinitely ceases to provide
the London Interbank Offered Rate; and
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the London Interbank Offered Rate:
3



--------------------------------------------------------------------------------

         
(a) a public statement or publication of information by or on behalf of the
administrator of the London Interbank Offered Rate announcing that such
administrator has ceased or will cease to provide the London Interbank Offered
Rate, permanently or indefinitely; provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the London Interbank Offered Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the London Interbank Offered Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the London Interbank Offered Rate, a resolution authority with
jurisdiction over the administrator for the London Interbank Offered Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the London Interbank Offered Rate, which states that the
administrator of the London Interbank Offered Rate has ceased or will cease to
provide the London Interbank Offered Rate permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the London Interbank Offered Rate;
or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the London Interbank Offered Rate announcing
that the London Interbank Offered Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Banks, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Banks) and the
Banks.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the London
Interbank Offered Rate and solely to the extent that the London Interbank
Offered Rate has not been replaced with a Benchmark Replacement, the period (a)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced the London Interbank Offered
Rate for all purposes hereunder in accordance with Section 8.1(b) and (b) ending
at the time that a Benchmark Replacement has replaced the London Interbank
Offered Rate for all purposes hereunder pursuant to Section 8.1(b).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
4



--------------------------------------------------------------------------------

         
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning set forth in the introduction hereto.
“Borrowing” has the meaning set forth in Section 1.3.
“Class” means, when used in reference to any Loan, whether such Loan is a
Tranche A Conventional Loan, Tranche B Conventional Loan or Swingline Loan and,
when used in reference to any Commitment, whether such Commitment is a Tranche A
Commitment or a Tranche B Commitment.
“Closing Date” means the date of this Agreement.
“Commitments” means, collectively, as to all Banks, the Tranche A Commitments
and Tranche B Commitments of such Banks.
“Consolidated Subsidiary” means any Subsidiary of the Borrower or other entity
the accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements, if such statements were prepared as of such
date.
“Conventional Loans” means the Tranche A Conventional Loans and the Tranche B
Conventional Loans.
“Credit Documents” means this Agreement, any agreements entered into in
connection therewith and each Note.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Bank” means at any time, subject to Section 9.14, (i) any Bank that
has failed for three or more Domestic Business Days to comply with its
obligations under this Agreement to make a Loan or make any other payment due
hereunder (each, a “funding obligation”), unless such Bank has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Bank’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any Bank
that has notified the Administrative Agent or the Borrower, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Bank’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) any Bank that has,
5



--------------------------------------------------------------------------------

         
for three or more Domestic Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Bank will cease to be a
Defaulting Bank pursuant to this clause (iii) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), (iv) any Bank with
respect to which a Bank Insolvency Event has occurred and is continuing with
respect to such Bank or its Parent Company, or (v) any Bank or its direct or
indirect parent company has become the subject of a Bail-In Action. Any good
faith determination by the Administrative Agent that a Bank is a Defaulting Bank
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Bank will be deemed to be a Defaulting Bank (subject to
Section 9.14) upon notification of such determination by the Administrative
Agent to the Borrower and the Banks.
“Dollars” and the symbol “$” mean lawful money of the United States of America.
“Domestic Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.
“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire or, if applicable, its
signature page (or identified in its Administrative Questionnaire as its
Domestic Lending Office) or such other office as such Bank may hereafter
designate as its Domestic Lending Office by notice to the Borrower and the
Administrative Agent.
“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Banks to the Administrative Agent (with a copy to the Borrower)
that the Required Banks have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 8.1(b) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
London Interbank Offered Rate, and
(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Banks to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Banks or by the Required Banks of written
notice of such election to the Administrative Agent.
“Earnings Available for Fixed Charges” means the net income of the Borrower for
the applicable fiscal period determined in accordance with United States
generally accepted accounting principles except that in determining such net
income there shall be added thereto an amount equal to all Fixed Charges and
income taxes of the Borrower for the applicable fiscal period, determined in
accordance with generally accepted accounting principles.
6



--------------------------------------------------------------------------------

         
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro-Dollar Business Day” means any Domestic Business Day, excluding any day on
which banks are not open for general business in London.
“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
or, if applicable, its signature page (or identified in its Administrative
Questionnaire as its Euro-Dollar Lending Office) or such other office, branch or
affiliate of such Bank as it may hereafter designate as its Euro-Dollar Lending
Office by notice to the Borrower and the Administrative Agent.
“Euro-Dollar Loan” means (i) a Conventional Loan which bears interest at a
Euro-Dollar Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election or (ii) an overdue amount which was a
Euro-Dollar Loan immediately before it became overdue.
“Euro-Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.6(b).
“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the
7



--------------------------------------------------------------------------------

         
Federal Reserve System (or any successor) for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding five billion dollars in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Euro-Dollar Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Bank to United States
residents).
“Event of Default” has the meaning set forth in Section 6.1.
“Extended Interest Period” has the meaning set forth in Section 2.2(b).
“Facility Fee Rate” means, at any time, a rate per annum determined in
accordance with the Pricing Schedule.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Internal Revenue Code.
“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published on the next succeeding Domestic Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Domestic Business Day, the average of the quotations for the day of such
transactions received by Wells Fargo Bank, National Association from three
federal funds brokers of recognized standing selected by it. Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country or the United Kingdom (to the extent that
the United Kingdom is not an EEA Member Country) which is subject to the
supervision of a Resolution Authority, (b) any entity established in an EEA
Member Country or the United Kingdom (to the extent that the United Kingdom is
not an EEA Member Country) which is a parent of an institution described in
clause (a) of this definition, or (c) any financial institution established in
an EEA Member Country or the United Kingdom (to the extent that the United
Kingdom is not an EEA Member Country) which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“Fitch” means Fitch Ratings Ltd.
“Fixed Charges” means interest on indebtedness for borrowed money, amortization
of discounts of indebtedness for borrowed money and rental charges for leased
properties.
“Granting Bank” has the meaning set forth in Section 9.6(f).
8



--------------------------------------------------------------------------------

         
“Group of Loans” means at any time a group of Loans consisting of (i) all
Conventional Loans of the same Class to the Borrower which are Base Rate Loans
at such time or (ii) all Conventional Loans of the same Class to the Borrower
which are Euro-Dollar Loans having the same Interest Period at such time,
provided that, if a Conventional Loan of any particular Bank is converted to or
made as a Base Rate Loan pursuant to Article 8, such Loan shall be included in
the same Group of Loans from time to time as it would have been in if it had not
been so converted or made.
“Indemnified Taxes” has the meaning set forth in Section 8.4(a).
“Indemnitee” has the meaning set forth in Section 9.3(c).
“Interest Period” means with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Committed Borrowing or on the date specified in the applicable Notice of
Interest Rate Election and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months (or, with the consent of
each Bank, twelve months) thereafter, as the Borrower may elect in the
applicable notice (or such periods shorter than one month as may be agreed by
the Borrower and the Administrative Agent with the approval of the Required
Banks); provided that:
(a)any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall, subject to clause (c) below, be extended to the
next succeeding Euro-Dollar Business Day unless such succeeding Euro-Dollar
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Euro-Dollar Business Day;
(b)any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
(c)if any Interest Period with respect to a Tranche A Conventional Loan includes
the Tranche A Termination Date but does not end on such date, then such Loan
shall have an Interest Period ending on such date; and
(d)if any Interest Period with respect to a Tranche B Conventional Loan includes
the Tranche B Termination Date but does not end on such date, then such Loan
shall have an Interest Period ending on such date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
“Lien” means, with respect to any property or asset, (i) any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
property or asset or (ii) the interest of a vendor or lessor arising out of the
acquisition or agreement to acquire such
9



--------------------------------------------------------------------------------

         
property or asset under any conditional sale agreement, capital lease, lease
purchase agreement, sale and leaseback arrangement or other similar title
retention agreement.
“Loan” means a Tranche A Conventional Loan, a Tranche B Conventional Loan or a
Swingline Loan and “Loans” means Tranche A Conventional Loans, Tranche B
Conventional Loans or Swingline Loans or any combination of the foregoing.
“London Interbank Offered Rate” means, subject to the implementation of a
Benchmark Replacement in accordance with Section 8.1(b):
(a) for any interest rate calculation with respect to a Euro-Dollar Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) Euro-Dollar Business Days prior
to the first day of the applicable Interest Period. If, for any reason, such
rate is not so published then “London Interbank Offered Rate” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) Euro-Dollar Business Days prior to the first day of
the applicable Interest Period for a period equal to such Interest Period, and
(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Domestic Business Day, then the immediately preceding Domestic Business Day. If,
for any reason, such rate is not so published then “London Interbank Offered
Rate” for such Base Rate Loan shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
Each calculation by the Administrative Agent of the London Interbank Offered
Rate shall be conclusive and binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (x) in no event shall the London Interbank
Offered Rate (including any Benchmark Replacement with respect thereto) be less
than 0% and (y) unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 8.1(b), in the event that a Benchmark
Replacement with respect to the London Interbank Offered Rate is implemented
then all references herein to the London Interbank Offered Rate shall be deemed
references to such Benchmark Replacement.
10



--------------------------------------------------------------------------------

         
“Material Plan” has the meaning set forth in Section 6.1(i).
“Moody’s” means Moody’s Investors Service, Inc.
“Multi-employer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.
“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank.
“Non-Recourse Receivables Transaction” means a sale, transfer, pledge, or
assignment of accounts receivable in respect of which the transferee has
expressly agreed that it has no recourse against the transferor or any of its
affiliates.
“Non-U.S. Bank” has the meaning set forth in Section 8.4(a).
“Note” means any promissory note issued pursuant to Section 2.4(b).
“Notice of Committed Borrowing” has the meaning set forth in Section 2.2(a).
“Notice of Interest Rate Election” has the meaning set forth in Section 2.9.
“Other Taxes” has the meaning set forth in Section 8.4(a).
“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.
“Participant” has the meaning set forth in Section 9.6(b).
“Participant Register” has the meaning set forth in Section 9.6(b).
“Patriot Act” has the meaning set forth in Section 9.13.
“Payment Office” means the office or account of the Administrative Agent at or
to which payments hereunder are to be made, which shall be the office of the
Administrative Agent referred to in Section 9.1.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
“Plan” means at any time an employee pension benefit plan (as defined in Section
3(2) of ERISA) which is covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Internal Revenue Code and is either
(i) maintained by a member of the ERISA Group for employees of a member of the
ERISA Group or (ii) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than
11



--------------------------------------------------------------------------------

         
one employer makes contributions and to which a member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.
“Pricing Schedule” means Schedule 1.1(b) attached hereto.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association as its prime rate in effect
(the Prime Rate not being intended to be the lowest rate of interest charged by
Wells Fargo Bank, National Association in connection with extensions of credit
to debtors).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarterly Dates” means each March 31, June 30, September 30 and December 31.
“Register” has the meaning set forth in Section 2.4(a).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Required Banks” means at any time Banks having more than 50% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding more than 50% of the aggregate unpaid principal amount of the Loans,
provided that for purposes of this definition Swingline Loans shall be deemed to
be held ratably by the Banks which have Commitments related thereto.
“Required Tranche A Banks” means at any time Tranche A Banks having more than
50% of the aggregate amount of the Tranche A Commitments or, if the Tranche A
Commitments shall have been terminated, holding more than 50% of the aggregate
unpaid principal amount of the Tranche A Conventional Loans and the Swingline
Loans, provided that for purposes of this definition Swingline Loans shall be
deemed to be held ratably by the Banks which have Commitments related thereto.
“Required Tranche B Banks” means at any time Tranche B Banks having more than
50% of the aggregate amount of the Tranche B Commitments or, if the Tranche B
Commitments shall have been terminated, holding more than 50% of the aggregate
unpaid principal amount of the Tranche B Conventional Loans.
“Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country or the
United
12



--------------------------------------------------------------------------------

         
Kingdom (to the extent that the United Kingdom is not an EEA Member Country)
(including any delegee) having responsibility for the resolution of any
Financial Institution.
“S&P” means Standard & Poor’s Financial Services LLC or any successor to its
corporate debt ratings business.
“Sanctioned Country” means at any time a country or territory that is the
subject or target of any Sanctions.
“Sanctioned Person” means at any time (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Significant Subsidiary” means, at any time, any Subsidiary of the Borrower
which, together with such Subsidiary’s Consolidated Subsidiaries, has
consolidated assets at such time in excess of $1,000,000,000 and any one or more
Subsidiaries of the Borrower that shall succeed to the ownership of all or
substantially all of the property and assets of any of the foregoing
Subsidiaries.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s website at http://www.newyorkfed.org, or any
successor source.
“SPC” has the meaning set forth in Section 9.6(f).
“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.
“Swingline Bank” means Wells Fargo Bank, National Association, and its successor
in such capacity.
“Swingline Lending Office” means the Swingline Bank’s office located at its
address set forth in its Administrative Questionnaire or, if applicable, its
signature page (or identified in its Administrative Questionnaire as its
Swingline Lending Office) or such other
13



--------------------------------------------------------------------------------

         
office as such Bank may hereafter designate as its Swingline Lending Office by
notice to the Borrower and the Administrative Agent.
“Swingline Loan” means a loan made by the Swingline Bank pursuant to Section
2.1(b).
“Swingline Sublimit” means the lesser of (a) $300,000,000 and (b) the aggregate
Tranche A Commitments.
“Swingline Takeout Loan” means a Base Rate Loan made pursuant to Section
2.16(a).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any governmental authority, including any interest,
additions to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Tranche A Bank” means any Bank with a Tranche A Commitment. Unless the context
otherwise requires, the term “Tranche A Banks” includes the Swingline Bank.
“Tranche A Commitment” means, as to any Tranche A Bank, the obligation of such
Tranche A Bank to make Tranche A Conventional Loans to, and to purchase
participations in Swingline Loans for the account of, the Borrower hereunder in
an aggregate principal amount outstanding at any time not to exceed (i) with
respect to each Tranche A Bank listed on the signature pages hereof, the amount
set forth opposite its name on Schedule 1.1(a) as its “Tranche A Commitment” and
(ii) with respect to each Assignee or other Person which becomes a Tranche A
Bank pursuant to Section 8.6, 9.6(c) or 2.1(d), the amount of the “Tranche A
Commitment” thereby assumed by it, in each case as such amount may be reduced
from time to time pursuant to Sections 2.8, 2.10 and 9.6(c) or increased from
time to time pursuant to Sections 2.1(d) and 9.6(c). The aggregate Tranche A
Commitments of all Tranche A Banks on the Closing Date is $2,000,000,000.
“Tranche A Conventional Loan” means a loan made by a Bank pursuant to Section
2.1(a)(i); provided that, if any such Tranche A Conventional Loan (or portions
thereof) are combined or subdivided pursuant to a Notice of Interest Rate
Election, the term “Tranche A Conventional Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.
“Tranche A Note” has the meaning set forth in Section 2.4(b).
“Tranche A Revolving Credit Period” means as to any Tranche A Bank, with respect
to the Tranche A Commitment of such Bank, the period from and including the
Closing
14



--------------------------------------------------------------------------------

         
Date to but not including the Tranche A Termination Date applicable to such
Commitment of such Bank.
“Tranche A Termination Date” means October 15, 2022, as such date may be
extended from time to time with respect to some or all of the Tranche A Banks
pursuant to Section 2.1(c)(i), or if any such date is not a Euro-Dollar Business
Day, the next preceding Euro-Dollar Business Day.
“Tranche B Bank” means any Bank with a Tranche B Commitment.
“Tranche B Commitment” means, as to any Tranche B Bank, the obligation of such
Tranche B Bank to make Tranche B Conventional Loans to the Borrower hereunder in
an aggregate principal amount outstanding at any time not to exceed (i) with
respect to each Tranche B Bank listed on the signature pages hereof, the amount
set forth opposite its name on Schedule 1.1(a) as its “Tranche B Commitment” and
(ii) with respect to each Assignee or other Person which becomes a Tranche B
Bank pursuant to Section 8.6, 9.6(c) or 2.1(d), the amount of the “Tranche B
Commitment” thereby assumed by it, in each case as such amount may be reduced
from time to time pursuant to Sections 2.8, 2.10 and 9.6(c) or increased from
time to time pursuant to Sections 2.1(d) and 9.6(c). The aggregate Tranche B
Commitments of all Tranche B Banks on the Closing Date is $1,500,000,000.
“Tranche B Conventional Loan” means a loan made by a Bank pursuant to Section
2.1(a)(ii); provided that, if any such Tranche B Conventional Loan (or portions
thereof) are combined or subdivided pursuant to a Notice of Interest Rate
Election, the term “Tranche B Conventional Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.
“Tranche B Note” has the meaning set forth in Section 2.4(b).
“Tranche B Revolving Credit Period” means as to any Tranche B Bank, with respect
to the Tranche B Commitment of such Bank, the period from and including the
Closing Date to but not including the Tranche B Termination Date applicable to
such Commitment of such Bank.
“Tranche B Termination Date” means October 15, 2022, as such date may be
extended from time to time with respect to some or all of the Tranche B Banks
pursuant to Section 2.1(c)(ii), or if any such date is not a Euro-Dollar
Business Day, the next preceding Euro-Dollar Business Day.
“TRS” means American Express Travel Related Services Company, Inc., a New York
corporation, and its successors.
“U.K. Bail-In Legislation” means (to the extent that the United Kingdom is not
an EEA Member Country which has implemented, or implements, Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union) Part I of the United
15



--------------------------------------------------------------------------------

         
Kingdom Banking Act 2009 and any other law or regulation applicable in the
United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (otherwise
than through liquidation, administration or other insolvency proceedings).
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the ERISA Group to the PBGC or the Plan under
Title IV of ERISA.
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
“Unrefunded Swingline Loans” has the meaning set forth in Section 2.16(b).
“Wholly-Owned Subsidiary” means any Subsidiary of the Borrower at least 99% of
the capital stock of which is owned by the Borrower or another Wholly-Owned
Subsidiary of the Borrower.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, (i) with respect to any Resolution
Authority, the write-down and conversion powers of such Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (ii) with respect to the Resolution Authority for the
United Kingdom (to the extent that the United Kingdom is not such an EEA Member
Country), the write-down and conversion powers of such Resolution Authority from
time to time under the U.K. Bail-In Legislation.
SECTION 1.2Accounting Terms and Determinations
. Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder by the Borrower shall be
prepared in accordance with generally accepted accounting principles as in
effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Banks (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other
16



--------------------------------------------------------------------------------

         
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof); provided that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article 5 to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Banks wish to amend
Article 5 for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of United States generally accepted accounting
principles in effect immediately before the relevant change in such generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Banks.
SECTION 1.3Types of Borrowings. The term “Borrowing” denotes the aggregation of
Loans of one or more Banks to be made to the Borrower pursuant to Article 2 on
the same date, all of which Loans are of the same Class and the same type
(subject to Article 8) and, except in the case of Base Rate Loans, have the same
initial Interest Period. Borrowings are classified for purposes of this
Agreement either by reference to the pricing of Loans comprising such Borrowing
(e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans,
and a “Base Rate Borrowing” is a Borrowing comprised of Base Rate Loans) or by
reference to the provisions of Article 2 under which participation therein is
determined.
SECTION 1.4Rates. Neither the Borrower nor the Administrative Agent warrants or
accepts responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the rates in the
definition of “the London Interbank Offered Rate” or with respect to any rate
that is an alternative or replacement for or successor to any such rate
(including, without limitation, any Benchmark Replacement) or the effect of any
of the foregoing, or of any Benchmark Replacement Conforming Changes.
ARTICLE 2
THE CREDITS
SECTION 2.1Commitments to Lend.
(a)Conventional Loans.
(i) Tranche A Conventional Loans. From time to time prior to its Tranche A
Termination Date, each Tranche A Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make loans in Dollars to the Borrower
pursuant to this subsection from time to time in amounts such that the aggregate
principal amount of Tranche A Conventional Loans by such Bank, together with its
participating interests in
17



--------------------------------------------------------------------------------

         
any Unrefunded Swingline Loans, at any one time outstanding shall not exceed the
amount of its Tranche A Commitment. Each Borrowing under this subsection (other
than a Swingline Takeout Loan) shall be in an aggregate principal amount of
$10,000,000 or any larger multiple of $5,000,000 (except that any such Borrowing
may be in the aggregate amount available to the Borrower in accordance with
Section 3.2) and shall be made from the several Tranche A Banks ratably in
proportion to their respective Tranche A Commitments. Within the foregoing
limits, the Borrower may borrow under this subsection, prepay Tranche A
Conventional Loans to the extent permitted by Section 2.11 and reborrow at any
time during the Tranche A Revolving Credit Period under this subsection.
(ii) Tranche B Conventional Loans. From time to time prior to its Tranche B
Termination Date, each Tranche B Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make loans in Dollars to the Borrower
pursuant to this subsection from time to time in amounts such that the aggregate
principal amount of Tranche B Conventional Loans by such Bank at any one time
outstanding shall not exceed the amount of its Tranche B Commitment. Each
Borrowing under this subsection shall be in an aggregate principal amount of
$10,000,000 or any larger multiple of $5,000,000 (except that any such Borrowing
may be in the aggregate amount available to the Borrower in accordance with
Section 3.2) and shall be made from the several Tranche B Banks ratably in
proportion to their respective Tranche B Commitments. Within the foregoing
limits, the Borrower may borrow under this subsection, prepay Tranche B
Conventional Loans to the extent permitted by Section 2.11 and reborrow at any
time during the Tranche B Revolving Credit Period under this subsection.
(b)Swingline Loans. From time to time prior to its Tranche A Termination Date,
the Swingline Bank agrees, on the terms and conditions set forth in this
Agreement, to make loans in Dollars to the Borrower pursuant to this subsection
from time to time; provided that (i) the sum of the aggregate principal amount
of all Swingline Loans plus the aggregate principal amount of all Tranche A
Conventional Loans at any one time outstanding shall not exceed the aggregate
amount of the Tranche A Commitments of the Tranche A Banks and (ii) the sum of
the aggregate principal amount of all Swingline Loans shall not exceed the
Swingline Sublimit at any one time. Each Borrowing under this subsection shall
be in an aggregate principal amount of $10,000,000 or any larger multiple of
$5,000,000 (except that any such Borrowing may be in the aggregate amount
available to the Borrower in accordance with Section 3.2). Within the foregoing
limits, the Borrower may borrow under this subsection, repay or, to the extent
permitted by Section 2.11, prepay Swingline Loans and reborrow at any time
during the Tranche A Revolving Credit Period under this subsection; provided
that the proceeds of a Swingline Loan may not be used, in whole or in part, to
refund any prior Swingline Loan.
(c)Extensions.
(i) The Tranche A Termination Date may be extended annually, on each of the
first and second anniversaries of the Closing Date (such first and second
anniversaries of the Closing Date, each an “Anniversary Date”), in the manner
set forth in this
18



--------------------------------------------------------------------------------

         
subsection (c)(i), in each case for a period of one year measured from the
Tranche A Termination Date then in effect. If the Borrower wishes to request an
extension of the Tranche A Termination Date, it shall give notice to that effect
to the Administrative Agent not more than 90 and not less than 45 days prior to
the applicable Anniversary Date. The Administrative Agent shall promptly notify
each Tranche A Bank of receipt of such request. Each Tranche A Bank shall
endeavor to respond to such request, whether affirmatively or negatively (such
determination in the sole discretion of such Tranche A Bank), by notice to the
Borrower and the Administrative Agent within 30 days of receipt of such request.
Subject to the execution by the Borrower, the Administrative Agent and such
Tranche A Banks of a duly completed Extension Agreement in substantially the
form of Exhibit E and the satisfaction of the other conditions to such extension
in this subsection (c)(i), the Tranche A Termination Date applicable to the
Tranche A Commitment of each Tranche A Bank so affirmatively notifying the
Borrower and the Administrative Agent shall be extended, effective as of the
applicable Anniversary Date (except that, if such date is not a Domestic
Business Day, such extension shall be effective on the immediately succeeding
Domestic Business Day), for the period specified above; provided that no Tranche
A Termination Date of any Tranche A Bank shall be extended unless (x) Tranche A
Banks having more than 50% in aggregate amount of the Tranche A Commitments in
effect at the time any such extension is requested shall have elected so to
extend their Tranche A Commitments and (y) on the applicable Anniversary Date,
both immediately before and after giving effect to any such extension of the
Tranche A Termination Date, (i) the representations and warranties contained in
Article 4 shall be true and correct and (ii) no Default shall have occurred and
be continuing. Any Tranche A Bank which does not give such notice to the
Borrower and the Administrative Agent shall be deemed to have elected not to
extend as requested. For the avoidance of doubt, any Tranche A Bank that elects
(or is deemed to have elected) to not extend its Tranche A Commitment pursuant
to this subsection (c)(i), shall be required to maintain its Tranche A
Commitment then in effect pursuant to the terms and conditions contained herein
and including the Tranche A Termination Date then in effect and applicable to
such non-extending Tranche A Lender, without giving effect to such requested
extension. The Borrower, at its discretion, will have the right at any time
pursuant to Section 8.6 to seek a substitute bank or banks for any Tranche A
Bank which does not elect to extend its Tranche A Commitment.
(ii) The Tranche B Termination Date may be extended annually, on each of
Anniversary Date, in the manner set forth in this subsection (c)(ii), in each
case for a period of one year measured from the Tranche B Termination Date then
in effect. If the Borrower wishes to request an extension of the Tranche B
Termination Date, it shall give notice to that effect to the Administrative
Agent not more than 90 and not less than 45 days prior to the applicable
Anniversary Date. The Administrative Agent shall promptly notify each Tranche B
Bank of receipt of such request. Each Tranche B Bank shall endeavor to respond
to such request, whether affirmatively or negatively (such determination in the
sole discretion of such Tranche B Bank), by notice to the Borrower and the
Administrative Agent within 30 days of receipt of such request. Subject to the
execution by the Borrower, the Administrative Agent and such Tranche B Banks of
a
19



--------------------------------------------------------------------------------

         
duly completed Extension Agreement in substantially the form of Exhibit E and
the satisfaction of the other conditions to such extension in this subsection
(c)(ii), the Tranche B Termination Date applicable to the Tranche B Commitment
of each Tranche B Bank so affirmatively notifying the Borrower and the
Administrative Agent shall be extended, effective as of the applicable
Anniversary Date (except that, if such date is not a Domestic Business Day, such
extension shall be effective on the immediately succeeding Domestic Business
Day), for the period specified above; provided that no Tranche B Termination
Date of any Tranche B Bank shall be extended unless (x) Tranche B Banks having
more than 50% in aggregate amount of the Tranche B Commitments in effect at the
time any such extension is requested shall have elected so to extend their
Tranche B Commitments and (y) on the applicable Anniversary Date, both
immediately before and after giving effect to any such extension of the Tranche
B Termination Date, (i) the representations and warranties contained in Article
4 shall be true and correct and (ii) no Default shall have occurred and be
continuing. Any Tranche B Bank which does not give such notice to the Borrower
and the Administrative Agent shall be deemed to have elected not to extend as
requested. For the avoidance of doubt, any Tranche B Bank that elects (or is
deemed to have elected) to not extend its Tranche B Commitment pursuant to this
subsection (c)(ii), shall be required to maintain its Tranche B Commitment then
in effect pursuant to the terms and conditions contained herein and including
the Tranche B Termination Date then in effect and applicable to such
non-extending Tranche B Lender, without giving effect to such requested
extension. The Borrower, at its discretion, will have the right at any time
pursuant to Section 8.6 to seek a substitute bank or banks for any Tranche B
Bank which does not elect to extend its Tranche B Commitment.
(d)Additional Commitments. At any time, if no Default shall have occurred and be
continuing at such time, the Borrower may, if it so elects, increase the
aggregate amount of the Tranche A Commitments and/or the Tranche B Commitments,
either by designating a Person not theretofore a Bank to become a Bank or by
agreeing with an existing Bank that such Bank’s Tranche A Commitment and/or
Tranche B Commitment, as applicable, shall be increased. Upon execution and
delivery by the Borrower and such Bank or other Person of an instrument of
assumption in form reasonably satisfactory to the Administrative Agent, such
existing Bank shall have a Tranche A Commitment and/or Tranche B Commitment, as
applicable, as therein set forth or such other Person shall become a Bank with a
Tranche A Commitment and/or Tranche B Commitment, as applicable, as therein set
forth and all the rights and obligations of a Bank with such a Commitment
hereunder; provided that (i) the Borrower shall provide prompt notice of such
increase to the Administrative Agent, who shall promptly notify the other Banks
and (ii) the aggregate amount of such increases made pursuant to this Section
2.1(d) does not exceed $1,500,000,000. Upon any increase in the aggregate amount
of the Tranche A Commitments and/or Tranche B Commitments, as applicable,
pursuant to this Section 2.1(d), within five Domestic Business Days in the case
of each Group of Base Rate Loans outstanding, and at the end of the then current
Interest Period with respect thereto, in the case of each Group of Euro-Dollar
Loans that are Tranche A Conventional Loans or Tranche B Conventional Loans, as
applicable, then outstanding (or, in either case, at such earlier time as is
agreed to by the Borrower and the Administrative Agent), the Borrower shall
prepay such Group
20



--------------------------------------------------------------------------------

         
of Loans in its entirety, and, to the extent the Borrower elects to do so and
subject to the conditions specified in Article 3, the Borrower shall reborrow
Conventional Loans of the applicable Class from the applicable Banks in
proportion to their respective Commitments of such Class after giving effect to
such increase, until such time as all outstanding Conventional Loans of such
Class are held by the applicable Banks in such proportion. Notwithstanding
anything to the contrary herein, (i) the designation of any Person as a Bank
pursuant to this Section 2.1(d) shall be subject to the consent of the
Administrative Agent, which shall not be unreasonably withheld or delayed;
provided that no such consent shall be required if such Person is an affiliate
of a Bank whose credit rating(s) from S&P and/or Moody’s are not lower than
those of such Bank (or whose obligations under this Agreement are guaranteed by
an affiliate whose credit rating(s) from S&P and/or Moody’s are not lower than
those of such Bank) or if such Person was a Bank immediately prior to such
designation; and (ii) no such Person designated as a Bank pursuant to this
Section 2.1(d) shall be the Borrower or any of the Borrower’s affiliates or
Subsidiaries or a Defaulting Bank or any of its Subsidiaries or any Person who,
upon becoming a Bank hereunder, would constitute any of the foregoing Persons
described in this clause (ii) or a natural person.
SECTION 2.2Notice of Committed Borrowing. (a) The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
(I) 10:30 A.M. (New York City time) on (x) the date of each Base Rate Borrowing
and (y) the third Euro-Dollar Business Day (or, if an Interest Period of twelve
months is elected, the fifth Euro-Dollar Business Day) before each Euro-Dollar
Borrowing or (II) 2:00 P.M. (New York City time) on the date of each Swingline
Loan, specifying:
(i) the date of such Borrowing, which shall be (A) a Domestic Business Day in
the case of a Base Rate Borrowing or a Swingline Loan and (B) a Euro-Dollar
Business Day in the case of a Euro-Dollar Borrowing;
(ii) the aggregate amount of such Borrowing;
(iii) whether the Loans comprising such Borrowing are to be Swingline Loans,
Tranche A Conventional Loans or Tranche B Conventional Loans;
(iv) whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or a Euro-Dollar Rate; and
(v) in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
(b)If the Borrower requests an Interest Period of twelve months (an “Extended
Interest Period”), or an Interest Period shorter than one month, the
Administrative Agent will determine, in accordance with the definition of
“Interest Period” herein, whether an Interest Period of such duration will be
available, and will promptly notify the Borrower and the applicable Banks of
such determination.
21



--------------------------------------------------------------------------------

         
SECTION 2.3Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice of
Committed Borrowing, the Administrative Agent shall promptly notify each Bank
entitled to receive such Notice of Committed Borrowing of the contents thereof
and of such Bank’s share (if any) of such Borrowing and such Notice of Committed
Borrowing shall not thereafter be revocable by the Borrower.
(b)Not later than 1:00 P.M. (New York City time) on the date of each Borrowing,
each Bank participating therein shall make available its share of such Borrowing
in federal or other funds immediately available in New York City to the
Administrative Agent at the Payment Office. Unless the Administrative Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Administrative Agent will make the funds so received from the
Banks available to the Borrower at the Payment Office.
(c)Unless the Administrative Agent shall have received notice from a Bank prior
to the Administrative Agent making funds received from the Banks available to
the Borrower in accordance with this Section 2.3(c) on the date of any Borrowing
that such Bank will not make available to the Administrative Agent such Bank’s
share of such Borrowing, the Administrative Agent may assume that such Bank has
made such share available to the Administrative Agent on the date of such
Borrowing in accordance with subsections (b) and (c) of this Section, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made such share available to the Administrative Agent,
such Bank and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at the Federal Funds
Rate. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing for purposes of this Agreement.
SECTION 2.4Registry. (a) The Administrative Agent shall maintain a register (the
“Register”) on which it will record the Commitments of each Bank, each Loan made
by such Bank and each repayment of any Loan made by such Bank. Any such
recordation by the Administrative Agent on the Register shall be conclusive,
absent manifest error. Each Bank shall record on its internal records (including
computerized systems) the foregoing information as to its own Commitments and
Loans. Failure to make any such recordation, or any error in such recordation,
shall not affect the Borrower’s obligations hereunder.
(b)The Borrower hereby agrees that, upon the request of any Bank at any time,
(i) such Bank’s Tranche A Commitment shall be evidenced by a promissory note of
the Borrower (a “Tranche A Note”), substantially in the form of Exhibit A-1
hereto, and/or (ii) such Bank’s Tranche B Commitment shall be evidenced by a
promissory note of the Borrower (a “Tranche B Note”), substantially in the form
of Exhibit A-2 hereto, in each case, payable to the order of such Bank and
representing the obligation of the Borrower to pay the unpaid principal amount
of the Loans made to the Borrower by such Bank pursuant to such Commitment, with
interest as provided herein on the unpaid principal amount from time to time
outstanding.
22



--------------------------------------------------------------------------------

         
SECTION 2.5Maturity of Loans. (a) Each Tranche A Conventional Loan made by any
Bank shall mature, and the principal amount thereof shall be due and payable,
together with accrued interest thereon, on the Tranche A Termination Date
applicable to such Bank.
(b)Each Tranche B Conventional Loan made by any Bank shall mature, and the
principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Tranche B Termination Date applicable to such Bank.
(c)Each Swingline Loan made by the Swingline Bank shall mature, and the
principal amount thereof shall be due and payable, together with accrued
interest thereon, on the earlier of (i) the date that is 14 days after the
making of such Swingline Loan and (ii) the Tranche A Termination Date applicable
to the Swingline Bank.
SECTION 2.6Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the sum of the Base Rate
Margin for such day plus the Base Rate for such day. Such interest shall be
payable quarterly in arrears on each Quarterly Date and, with respect to the
principal amount of any Base Rate Loan converted to a Euro-Dollar Loan, on each
date a Base Rate Loan is so converted. Any overdue principal of or interest on
any Base Rate Loan shall bear interest, payable on demand, each day until paid
at a rate per annum equal to the sum of 1% plus the Base Rate Margin for such
day plus the Base Rate for such day.
(b)Each Euro-Dollar Loan shall bear interest on the outstanding principal amount
thereof, for each day during each Interest Period applicable thereto, at a rate
per annum equal to the sum of the Euro-Dollar Margin for such day plus the
London Interbank Offered Rate applicable to such Interest Period. Such interest
shall be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, at intervals of three months after
the first day thereof. Any overdue principal of or interest on any Euro-Dollar
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 1% plus the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Loan at the date such
payment was due (or, if the circumstances described Section 8.1(a) shall exist,
if higher, at a rate per annum equal to the sum of 1% plus the Base Rate Margin
for such day plus the Base Rate for such day).
(c)Each Swingline Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Swingline Loan is made until it becomes
due, at a rate per annum equal to the sum of the Base Rate Margin for such day
plus the Base Rate for such day. Interest on each Swingline Loan shall be
payable at the maturity of such Loan. Any overdue principal of or interest on
any Swingline Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 1% plus the Base Rate Margin for
such day plus the Base Rate for such day.
(d)The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.
23



--------------------------------------------------------------------------------

         
SECTION 2.7Fees.
(a)The Borrower shall pay to the Administrative Agent for the account of the
Tranche A Banks ratably a facility fee at the Facility Fee Rate, calculated in
accordance with Section 2.14. Such facility fee shall accrue (i) from and
including the Closing Date to but excluding the date of termination of the
Tranche A Commitments in their entirety, on the daily aggregate amount of the
Tranche A Commitments (whether used or unused) and (ii) from and including such
date of termination of the Tranche A Commitments to but excluding the date the
Tranche A Conventional Loans shall be repaid in their entirety, on the daily
aggregate outstanding principal amount of the Tranche A Conventional Loans.
Accrued fees under this subsection (a) shall be payable quarterly in arrears on
each Quarterly Date and on the date of termination of the Tranche A Commitments
in their entirety (and, if later, each date on which the Tranche A Conventional
Loans shall be repaid in their entirety).
(b)The Borrower shall pay to the Administrative Agent for the account of the
Tranche B Banks ratably a facility fee at the Facility Fee Rate, calculated in
accordance with Section 2.14. Such facility fee shall accrue (i) from and
including the Closing Date to but excluding the date of termination of the
Tranche B Commitments in their entirety, on the daily aggregate amount of the
Tranche B Commitments (whether used or unused) and (ii) from and including such
date of termination of the Tranche B Commitments to but excluding the date the
Tranche B Conventional Loans shall be repaid in their entirety, on the daily
aggregate outstanding principal amount of the Tranche B Conventional Loans.
Accrued fees under this subsection (b) shall be payable quarterly in arrears on
each Quarterly Date and on the date of termination of the Tranche B Commitments
in their entirety (and, if later, each date on which the Tranche B Conventional
Loans shall be repaid in their entirety).
(c)Anything herein to the contrary notwithstanding, during such period as a Bank
is a Defaulting Bank, such Defaulting Bank will not be entitled to any fees
accruing during such period with respect to its unused Commitment pursuant to
subsection (a) or (b) of this Section 2.7 (without prejudice to the rights of
the Non-Defaulting Banks in respect of such fees).
(d)The Borrower shall pay to the Administrative Agent, the arrangers and the
Banks, for their own accounts, such other fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.
SECTION 2.8Optional Termination or Reduction of Commitments. The Borrower may,
upon at least three Domestic Business Days’ notice to the Administrative Agent,
(i) terminate the Tranche A Commitments at any time, if no Tranche A
Conventional Loans and no Swingline Loans are outstanding at such time, (ii)
terminate the Tranche B Commitments at any time, if no Tranche B Conventional
Loans are outstanding at such time, (iii) ratably reduce from time to time by an
aggregate amount of $100,000,000 or a larger multiple of $10,000,000, the
aggregate amount of the Tranche A Commitments in excess of the aggregate
outstanding principal amount of the Tranche A Conventional Loans and the
Swingline Loans, or (iv) ratably reduce from time to time by an aggregate amount
of $100,000,000 or a larger multiple of $10,000,000, the aggregate amount of the
Tranche B Commitments in excess of the aggregate outstanding principal amount of
the Tranche B Conventional Loans. The Borrower may
24



--------------------------------------------------------------------------------

         
terminate the unused amount of the Commitments of a Defaulting Bank upon not
less than three Domestic Business Days’ prior notice to the Administrative Agent
(which will promptly notify the Banks thereof), provided that such termination
will not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent or any Bank may have against such Defaulting Bank.
SECTION 2.9Method of Electing Interest Rates. (a) The Loans included in each
Conventional Borrowing shall bear interest initially at the type of rate
specified by the Borrower in the applicable Notice of Committed Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article 8), as follows:
(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and
(ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar Loans
for an additional Interest Period, subject to Section 2.13 in the case of any
such conversion or continuation effective on any day other than the last day of
the then current Interest Period applicable to such Loans.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:00 A.M. (New York
City time) on the third Euro-Dollar Business Day (or, if an Interest Period of
twelve months is elected, the fifth Euro-Dollar Business Day) before the
conversion or continuation selected in such notice is to be effective. A Notice
of Interest Rate Election may, if it so specifies, apply to only a portion of
the aggregate principal amount of the relevant Group of Loans; provided that (i)
such portion is allocated ratably among the Loans comprising such Group of Loans
and (ii) the portion to which such Notice of Interest Rate Election applies, and
the remaining portion to which it does not apply, are each $10,000,000 or any
larger multiple of $5,000,000. If no such notice is timely received prior to the
end of an Interest Period, the Borrower shall be deemed to have elected that all
Loans having such Interest Period be converted to Base Rate Loans.
(b)Each Notice of Interest Rate Election shall specify:
(i) the Group of Loans (or portion thereof) to which such notice applies;
(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection (a)
above;
(iii) if the Loans comprising such Group of Loans are to be converted, the new
type of Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and
(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
25



--------------------------------------------------------------------------------

         
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
(c)Upon receipt of a Notice of Interest Rate Election from the Borrower pursuant
to subsection (a) above, the Administrative Agent shall promptly notify each
Bank of the contents thereof and such notice shall not thereafter be revocable
by the Borrower (subject, however, to determinations by the Banks or the
Required Banks in the case of Interest Periods of twelve months or of shorter
than one month).
(d)The provisions of Section 2.2(b) shall apply mutatis mutandis to the election
of an Extended Interest Period pursuant to this Section 2.9.
(e)An election by the Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
“Borrowing” subject to the provisions of Section 3.2.
SECTION 2.10Mandatory Termination and Reduction of Commitments. (a) The Tranche
A Commitment of each Tranche A Bank shall terminate on the Tranche A Termination
Date of such Bank and any Tranche A Conventional Loans of such Bank then
outstanding (together with accrued interest thereon) shall be due and payable on
such date.
(b)The Tranche B Commitment of each Tranche B Bank shall terminate on the
Tranche B Termination Date of such Bank and any Tranche B Conventional Loans of
such Bank then outstanding (together with accrued interest thereon) shall be due
and payable on such date.
(c)If at any date prior to the Tranche A Termination Date or Tranche B
Termination Date, as applicable, AXP shall cease to own, directly or indirectly,
at least 79.5% of the outstanding shares of common stock of TRS, or AXP and TRS
shall cease together to own, directly or indirectly, at least 79.5% of the
outstanding shares of common stock of the Borrower, or TRS and the Borrower
shall cease together to own, directly or indirectly, at least 79.5% of the
outstanding shares of common stock of AEOCC, then (i) the outstanding
Commitments shall terminate on such date, without any requirement of notice or
other action by any party hereto, and the Borrower shall no longer be entitled
to borrow hereunder and (ii) each outstanding Loan shall mature, and shall be
due and payable, together with accrued interest thereon, on the earlier of the
last day of the then current Interest Period (if any) applicable thereto and the
ninetieth (90th) day after such date when AXP or TRS, as the case may be, shall
cease to own such shares as provided above.
(d)The Borrower shall forthwith notify the Administrative Agent and each Bank of
the occurrence of any event described in subsection (c) above.
SECTION 2.11Optional Prepayments.
(a)Subject in the case of any Borrowing to Section 2.13, the Borrower may, upon
at least one Domestic Business Day’s notice to the Administrative Agent, prepay
any
26



--------------------------------------------------------------------------------

         
Group of Base Rate Loans or any Swingline Loan or upon at least three
Euro-Dollar Business Days’ notice to the Administrative Agent, prepay any Group
of Euro-Dollar Loans, in each case in whole at any time, or from time to time in
part in amounts aggregating $10,000,000 or any larger multiple of $5,000,000, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Group of Loans or
Borrowing.
(b)Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each applicable Bank of the contents
thereof and of such Bank’s ratable share (if any) of such prepayment and such
notice shall not thereafter be revocable by the Borrower.
SECTION 2.12General Provisions as to Payments. (a) The Borrower shall make each
payment of principal of, and interest on, the Loans and of fees hereunder, not
later than 12:00 Noon (New York City time) on the date when due, in federal or
other funds immediately available in New York City to the Administrative Agent
at the Payment Office. The Administrative Agent will promptly distribute to each
Bank its ratable share of each such payment received by the Administrative Agent
for the account of the Banks, it being understood and agreed that any payments
made or received after any enforcement of remedies hereunder pursuant to Section
6.1 shall be shared ratably by all Banks owed any amounts hereunder in respect
of the Loans. Whenever any payment of principal of, or interest on, the Base
Rate Loans or the Swingline Loans or of fees shall be due on a day which is not
a Domestic Business Day, the date for payment thereof shall be extended to the
next succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.
(b)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due from the Borrower to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.
(c)Payments made by the Borrower hereunder shall be made without set off,
deduction or counterclaim.
27



--------------------------------------------------------------------------------

         
SECTION 2.13Funding Losses. If the Borrower makes any payment of principal with
respect to any Loan or any Loan is converted (pursuant to Article 2, 6 or 8 or
otherwise, but excluding Section 8.2) on any day other than the last day of an
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.6(b), or if the Borrower fails to borrow, prepay,
convert or continue any Loan after notice has been given to any Bank in
accordance with Section 2.3(a), 2.11(b) or 2.9(c), or if any Euro-Dollar Loan is
assigned prior to the last day of the Interest Period applicable thereto as a
result of the request of the Borrower pursuant to Section 8.6, the Borrower
shall reimburse each Bank within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue, provided that such Bank shall have delivered to the
Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.
SECTION 2.14Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day).
SECTION 2.15Regulation D Compensation. Each Bank may require the Borrower to
pay, contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Bank at a rate per
annum determined by such Bank up to but not exceeding the excess of (i) (A) the
applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate. Any Bank wishing to require payment of such additional interest (x) shall
so notify the Borrower and the Administrative Agent, in which case such
additional interest on the Euro-Dollar Loans of such Bank shall be payable to
such Bank at the place indicated in such notice with respect to each Interest
Period commencing at least three Euro-Dollar Business Days after the giving of
such notice and (y) shall notify the Borrower at least five Euro-Dollar Business
Days prior to each date on which interest is payable on the Euro-Dollar Loans of
the amount then due it under this Section.
SECTION 2.16Takeout of Swingline Loans. (a) In the event that any Swingline Loan
shall not be repaid in full at or prior to the maturity thereof, the
Administrative Agent shall, on behalf of the Borrower (the Borrower hereby
irrevocably directing and authorizing the Administrative Agent so to act on its
behalf), give a Notice of Committed Borrowing requesting the Tranche A Banks
having a Tranche A Commitment, including the Swingline Bank, as applicable, to
make a Base Rate Borrowing of Tranche A Conventional Loans in an amount equal to
the unpaid principal amount of such Swingline Loan. Each Tranche A Bank will
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Swingline Bank on such date in
accordance with Section 2.3. The proceeds of such Base Rate Borrowing shall be
immediately applied to repay such Swingline Loan.
28



--------------------------------------------------------------------------------

         
(b)If, for any reason, a Base Rate Borrowing of Tranche A Conventional Loans may
not be (as determined by the Administrative Agent in its sole discretion), or is
not, made pursuant to clause (a) above to refund Swingline Loans as required by
said clause, then, effective on the date such Borrowing would otherwise have
been made, each Tranche A Bank severally, unconditionally and irrevocably agrees
that it shall purchase an undivided participating interest in such Swingline
Loans (“Unrefunded Swingline Loans”) in an amount equal to the amount of the
Tranche A Conventional Loan which otherwise would have been made by such Bank
pursuant to clause (a), which purchase shall be funded by the time such Tranche
A Conventional Loan would have been required to be funded pursuant to Section
2.3 by transfer to the Administrative Agent, for the account of the Swingline
Bank, in immediately available funds, of the amount of its participation.
(c)Whenever, at any time after the Swingline Bank has received from any Bank
payment in full for such Bank’s participating interest in a Swingline Loan, the
Swingline Bank (or the Administrative Agent on its behalf) receives any payment
on account thereof, the Swingline Bank (or the Administrative Agent, as the case
may be) will promptly distribute to such Bank its participating interest in such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Bank’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
is subsequently required to be returned, such Bank will return to the Swingline
Bank (or the Administrative Agent, as the case may be) any portion thereof
previously distributed by the Swingline Bank (or the Administrative Agent, as
the case may be) to it.
(d)Each Tranche A Bank’s obligation to purchase and fund participating interests
pursuant to this Section shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Bank or the Borrower
may have against the Swingline Bank, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or the
failure to satisfy any of the conditions specified in Article 3; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower; (iv)
any breach of this Agreement by the Borrower or any Bank; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(e)If any Swingline Loans are outstanding at the time a Tranche A Bank becomes a
Defaulting Bank then:
(i) so long as no Default shall have occurred and be continuing, all or any part
of such Defaulting Bank’s participating interest in the Swingline Loans shall be
reallocated among the Non-Defaulting Banks that are Tranche A Banks in
accordance with their respective Tranche A Commitments but only to the extent
the sum of all such Non-Defaulting Banks’ outstanding Tranche A Conventional
Loans and participating interests in Swingline Loans plus such Defaulting Bank’s
participating interests in Swingline Loans does not exceed the total of all
Non-Defaulting Banks’ Tranche A Commitments; and
29



--------------------------------------------------------------------------------

         
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Domestic Business Day
following notice by the Administrative Agent prepay such Swingline Loans.
(f)So long as a Tranche A Bank is a Defaulting Bank, the Swingline Bank shall
not be required to fund any Swingline Loan, unless it is satisfied that
participating interests in any newly made Swingline Loan shall be allocated
among Non-Defaulting Banks that are Tranche A Banks in a manner consistent with
Section 2.16(e)(i) (and such Defaulting Bank shall not participate therein).
(g)If (i) a Bank Insolvency Event with respect to a Tranche A Bank shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Bank has a good faith belief that any Tranche A Bank has defaulted
in fulfilling its obligations under one or more other agreements in which such
Bank commits to extend credit, the Swingline Bank shall not be required to fund
any Swingline Loan, unless the Swingline Bank shall have entered into
arrangements with the Borrower or such Bank, satisfactory to the Swingline Bank,
to defease any risk to it in respect of such Bank hereunder.
ARTICLE 3
CONDITIONS
SECTION 3.1Closing. The closing hereunder shall occur upon receipt by the
Administrative Agent of the following documents, each dated the Closing Date
unless otherwise indicated:
(a)this Agreement, duly executed by each of the parties hereto, and a Note
executed by the Borrower in favor of each Bank requesting a Note, if any,
evidencing such Bank’s Commitments hereunder;
(b)an opinion of David S. Carroll, counsel for the Borrower, substantially in
the form of Exhibit B hereto and covering such additional matters relating to
the transactions contemplated hereby as the Required Banks may reasonably
request;
(c)an opinion of Moore & Van Allen PLLC, special counsel for the Administrative
Agent, substantially in the form of Exhibit C hereto and covering such
additional matters relating to the transactions contemplated hereby as the
Required Banks may reasonably request;
(d)a certificate from the secretary of the Borrower certifying as to the
incumbency and genuineness of the signature of each officer of the Borrower
executing the Credit Documents and certifying that attached thereto is a true,
correct and complete copy of (i) the articles incorporation of the Borrower,
(ii) the bylaws of the Borrower, and (iii) resolutions duly adopted by the board
of directors (or other governing body) of the Borrower authorizing and approving
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Credit Documents;
30



--------------------------------------------------------------------------------

         
(e)certificates of good standing, existence or its equivalent with respect to
the Borrower certified as of a recent date by the appropriate governmental
authority of its state of incorporation;
(f)certified reports from an independent search service, as of a recent date,
listing any judgment or tax lien filing or Uniform Commercial Code financing
statement that names the Borrower as debtor in the applicable jurisdiction, and
the results thereof shall be reasonably satisfactory to the Administrative
Agent;
(g)a certificate from an officer or authorized signatory of the Borrower
certifying that, as of the Closing Date, (i) the representations and warranties
of the Borrower set forth herein are true and correct and (ii) no Default shall
have occurred and be continuing;
(h)an account designation letter, in form and substance reasonably satisfactory
to the Administrative Agent, designating one or more accounts to which the
Borrower may from time to time request the Administrative Agent to forward the
proceeds of any Loan under this Agreement;
(i)the Borrower shall have provided, at least five (5) Domestic Business Days
prior to the Closing Date, the documentation and other information to the Banks
that is required by regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the Patriot Act, to the extent such documentation or information is requested by
the Administrative Agent or any Bank in writing at least ten (10) Domestic
Business Days prior to the Closing Date;
(j)if the Borrower as of the Closing Date qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, each Bank, to the extent requested by
such Bank in writing at least ten (10) Domestic Business Days prior to the
Closing Date, shall have received a beneficial ownership certification in
relation to the Borrower at least five (5) Domestic Business Days prior to the
Closing Date; and
(k)evidence satisfactory to the Administrative Agent that the Borrower shall
have paid all fees and expenses due and payable as of or before the Closing Date
to the Administrative Agent and the Banks.
The Administrative Agent shall promptly notify the Borrower and the Banks of the
occurrence of the closing on the Closing Date, and such notice shall be
conclusive and binding on all parties hereto.
SECTION 3.2Borrowings. The obligation of any Bank to make a Loan on the occasion
of any Borrowing (including any Borrowing on the Closing Date) is subject to the
satisfaction of the following conditions; provided that if such Borrowing is a
Swingline Takeout Loan, only the conditions set forth in clauses (a) and (b)
must be satisfied:
(a)receipt by the Administrative Agent of a Notice of Committed Borrowing as
required by Section 2.2;
31



--------------------------------------------------------------------------------

         
(b)the facts that, immediately after such Borrowing:
(i) with respect to a Borrowing of Tranche A Conventional Loans, the aggregate
outstanding principal amount of the Tranche A Conventional Loans, plus the
outstanding principal amount of all Swingline Loans will not exceed the
aggregate amount of the Tranche A Commitments;
(ii) with respect to a Borrowing of Tranche B Conventional Loans, the aggregate
outstanding principal amount of the Tranche B Conventional Loans will not exceed
the aggregate amount of the Tranche B Commitments; and
(iii) the aggregate outstanding principal amount of the Swingline Loans will not
exceed the Swingline Sublimit;
(c)the fact that, immediately before and after such Borrowing, no Default shall
have occurred and be continuing; and
(d)the fact that the representations and warranties of the Borrower contained in
Sections 4.1 through 4.4(a) and 4.6 through 4.14 shall be true and correct on
and as of the date of such Borrowing as if made on and as of such date.
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c) and (d) of this Section (unless such Borrowing is a Swingline Takeout
Loan, in which case the Borrower shall be deemed to represent and warrant as to
the facts specified in clause (b)).
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants that:
SECTION 4.1Corporate Existence and Power. The Borrower and each of its
Significant Subsidiaries has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation and has qualified as a foreign corporation in each other
jurisdiction where the failure so to qualify would have a material adverse
effect on its business or properties, and the Borrower has all corporate powers
required to carry on its business as now conducted and to enter into and carry
out the transactions contemplated by this Agreement and the Notes.
SECTION 4.2Corporate and Government Authorization. The execution, delivery and
performance by the Borrower of this Agreement and the Notes have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under (a) the certificate of incorporation
or by-laws of the Borrower or (b) any law or regulation applicable to
32



--------------------------------------------------------------------------------

         
the Borrower or (c) any agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower or result in the creation or imposition of
any Lien on any material asset of the Borrower.
SECTION 4.3Binding Effect. This Agreement constitutes a valid, binding and
enforceable agreement of the Borrower, and the Notes, if and when executed and
delivered in accordance with this Agreement, will constitute valid, binding and
enforceable obligations of the Borrower.
SECTION 4.4Financial Information.
(a)The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2018 and the related consolidated statements of
income, shareholders’ equity and cash flows for the fiscal year then ended,
reported on by PricewaterhouseCoopers LLP, copies of which have been delivered
to the Banks, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
(b)Since December 31, 2018, there has been no change in the business, financial
position or results of operations of the Borrower which would have a material
adverse effect on the ability of the Borrower to perform its obligations under
the terms of this Agreement and the Notes.
SECTION 4.5Litigation; Defaults. There is no action, suit or proceeding pending,
or to the knowledge of the Borrower threatened, against or affecting the
Borrower or any of its Significant Subsidiaries before any court or arbitration
tribunal or any governmental department, administrative agency or
instrumentality, which, in the case of actions, suits or proceedings pending or
threatened, is likely to, or, in the case of actions, suits or proceedings
affecting the Borrower or any of its Significant Subsidiaries, will, materially
adversely affect the ability of the Borrower to perform its obligations under
this Agreement and the Notes in accordance with their terms. The Borrower and
its Significant Subsidiaries are not in default in any respect which is likely
to have a material adverse effect on the consolidated financial position or
consolidated results of operations of the Borrower and its Consolidated
Subsidiaries with respect to any law, rule, regulation order, writ, judgment,
injunction, decree, determination or award presently in effect and applicable to
the Borrower or any of its Significant Subsidiaries.
SECTION 4.6Taxes. The Borrower and its Significant Subsidiaries have filed all
United States federal income Tax returns and all other material Tax returns
which are required to be filed and have paid all Taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any of its
Significant Subsidiaries, except such Taxes, if any, as are not required to be
paid by reason of the provisions of Section 5.2. The charges, accruals and
reserves on the books of the Borrower and its Significant Subsidiaries in
respect of any Taxes or other governmental charges are, in the opinion of the
Borrower, adequate in the aggregate.
33



--------------------------------------------------------------------------------

         
SECTION 4.7Patents, Trademarks, etc. The Borrower and its Significant
Subsidiaries own and possess such patents, trademarks, service marks, trade
names, copyrights, or rights in any thereof, as in the aggregate are adequate in
the judgment of the Borrower for the conduct of the business of the Borrower and
its Significant Subsidiaries as now conducted.
SECTION 4.8Compliance with ERISA. Each member of the ERISA Group has fulfilled
its obligations under the applicable minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan (except as otherwise permitted
under ERISA or the Internal Revenue Code) and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code, and does not have any present liability to the PBGC under Title IV
of ERISA or any withdrawal liability to any Plan under Title IV of ERISA. As of
the Closing Date the Borrower is not nor will be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Plans in connection with the Loans or the Commitments.
SECTION 4.9Investment Company Act. The Borrower is not, and immediately after
the application of the proceeds of each Loan hereunder will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
SECTION 4.10Compliance with Laws. The Borrower and its Significant Subsidiaries
are in compliance with all applicable statutes, ordinances, rules and
regulations, except where a lack of compliance therewith could not reasonably be
expected to have a material adverse effect on the ability of the Borrower to
perform its obligations under the terms of this Agreement and the Notes. In the
ordinary course of its business, the Borrower conducts an ongoing review of the
effect of Environmental Laws on the business, operations and properties of
itself and its Subsidiaries, in the course of which it identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties presently
or previously owned, any capital or operating expenditures required to achieve
or maintain compliance with environmental protection standards imposed by law or
as a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or hazardous substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses). On the
basis of this review, the Borrower has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, could not reasonably be expected to have a material adverse effect on its
ability to perform its obligations under the terms of this Agreement or the
Notes.
SECTION 4.11Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Borrower to the Administrative
Agent or any Bank hereunder will be, true and accurate in all material respects
on the date as of which such information is stated or certified and such
information does not contain and will not contain any untrue statement of a
material fact
34



--------------------------------------------------------------------------------

         
and such information does not omit and will not omit to state a material fact
necessary to make the statements contained in such information, in light of the
circumstances under which they were made, not misleading. The Borrower has
disclosed to the Administrative Agent and each Bank in writing any and all facts
known to the Borrower which could reasonably be expected to have a material
adverse effect on the ability of the Borrower to perform its obligations under
the terms of this Agreement or the Notes. As of the Closing Date, all of the
information included in the Beneficial Ownership Certification is true and
correct.
SECTION 4.12Use of Proceeds/Margin Regulations. The proceeds of the Loans made
under this Agreement to the Borrower will be used by it for its general
corporate purposes. None of such proceeds will be used in violation of
Regulation T, U or X of the Board of Governors of the Federal Reserve System.
Following the application of any Loan, not more than 25% of the value of the
assets of the Borrower will be represented by or made up of margin stock within
the meaning of Regulations T, U and X of the Board of Governors of the Federal
Reserve System.
SECTION 4.13Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees, and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, use of proceeds or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws or applicable Sanctions.
SECTION 4.14Financial Institutions. The Borrower is not a Financial Institution.
ARTICLE 5
COVENANTS
The Borrower agrees that, so long as any Bank has any Commitment hereunder or
any amount payable hereunder remains unpaid:
SECTION 5.1Information. The Borrower will deliver to each of the Banks:
(a)as soon as available and in any event within 100 days after the end of each
fiscal year of the Borrower, the consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows and changes in stockholders’
equity for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all certified (without a “going concern”
or like qualification or exception) by
35



--------------------------------------------------------------------------------

         
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing;
(b)as soon as available and in any event within 60 days after the end of each of
the first three quarters of each fiscal year, a consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of the end of such quarter and
the related consolidated statements of income and cash flows for such quarter
and for the portion of the Borrower’s fiscal year ended at the end of such
quarter, setting forth in the case of such consolidated statements of income and
cash flows, in comparative form the figures for the corresponding quarter and
the corresponding portion of the Borrower’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation,
generally accepted accounting principles and consistency by the chief financial
officer or the principal accounting officer of the Borrower;
(c)as soon as practicable after the filing thereof, copies of all filings on
Form 8-K which the Borrower shall have filed with the Securities and Exchange
Commission;
(d)forthwith upon the occurrence of any Default, a certificate of the Chairman,
President, any Vice President or Treasurer of the Borrower setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto;
(e)simultaneously with the delivery by the Borrower of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer, the Treasurer or the Comptroller of the Borrower stating
whether there exists on the date of such certificate any Default and, if any
such Default then exists, specifying the nature and period of existence thereof
and the action the Borrower is taking and proposes to take with respect thereto;
(f)promptly upon the mailing thereof to the shareholders of the Borrower, copies
of all financial statements, reports and proxy statements which the Borrower
shall have sent to its shareholders;
(g)promptly upon the filing thereof, copies of all registration statements and
periodic reports which the Borrower shall have filed with the Securities and
Exchange Commission;
(h)promptly after any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice; or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice; provided that the
36



--------------------------------------------------------------------------------

         
Borrower shall have no obligation under this subsection (i) to deliver a notice
relating to a Multi-employer Plan unless it has knowledge that such notice has
been given or is required to be given or has been received, as specified in
clause (i), (ii) or (iii) above;
(i)prompt written notice of any of the actions, suits, proceedings, judgments,
orders, awards or decrees referred to in Section 4.5 if the Borrower is not at
the time subject to the reporting requirements of the Securities Exchange Act of
1934, as amended; and
(j)from time to time such additional information regarding the financial
position or business of the Borrower or any of its Significant Subsidiaries as
the Administrative Agent, at the request of any Bank, may reasonably request.
SECTION 5.2Corporate Existence; Maintenance of Properties; Insurance; Payment of
Taxes; Compliance. The Borrower will, and will cause each of its Significant
Subsidiaries to:
(a)except as permitted by Section 5.4, do all things necessary to preserve and
keep in full force and effect its corporate existence, rights and franchises,
provided that nothing in this clause (a) shall prevent the abandonment or
termination of the corporate existence, rights or franchises of any such
Significant Subsidiary which, in the opinion of the Board of Directors of the
Borrower, is in the best interests of the Borrower and not disadvantageous in
any material respect;
(b)maintain its plant and property used in its continuing operations in good
repair, working order and condition;
(c)insure its assets and business in such manner and to such extent as is
customary for companies engaged in the same or similar businesses in similar
locations;
(d)pay and discharge all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties or assets
of the Borrower or any such Significant Subsidiary; provided that it shall not
be required to pay or discharge any such Tax, assessment, charge, levy or claim
which
(i) is being contested in good faith by appropriate proceedings and for which
the Borrower’s aggregate Tax reserves are deemed by it to be adequate, or
(ii) is asserted or imposed by any government or taxing authority outside of the
United States if, in the opinion of the Board of Directors of the Borrower,
nonpayment or non-discharge is in the best interests of the Borrower and not
disadvantageous in any material respect to the Banks;
(e)maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions; and
37



--------------------------------------------------------------------------------

         
(f)notify the Administrative Agent and each Bank that previously received a
Beneficial Ownership Certification (or a certification that the Borrower
qualifies for an exclusion to the “legal entity customer” definition under the
Beneficial Ownership Regulation) of any change in the information provided in
the Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified therein (or, if applicable, the Borrower ceasing
to fall within an exclusion to the definition of “legal entity customer” under
the Beneficial Ownership Regulation) and promptly upon the reasonable request of
the Administrative Agent or any Bank, provide the Administrative Agent or
directly to such Bank, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.
SECTION 5.3Negative Pledge. The Borrower will not, and will not permit any of
its Significant Subsidiaries to, create, assume or suffer to exist any Lien on
any of its property or assets now owned or hereafter acquired by the Borrower or
any of its Significant Subsidiaries, except:
(a)any Lien existing on the date of this Agreement and disclosed on
Schedule 5.3;
(b)any Lien on property or assets existing at the time of acquisition of such
property or assets by the Borrower and any Lien on property or assets of any
corporation at the time such corporation is merged with or into the Borrower;
(c)any Lien on property or assets incurred or assumed for the purpose of
financing all or any part of the purchase price of such property or assets prior
to, concurrently with, or within 120 days after the acquisition thereof;
(d)any Lien arising pursuant to any Non-Recourse Receivables Transactions; and,
solely in connection with any federal or state banking regulation, Liens created
by the Borrower or any of its Significant Subsidiaries as security for
indebtedness owing to AXP or to a Wholly-Owned Subsidiary of AXP or Liens
arising from the sale or disposition of notes, accounts receivable or other
rights to receive payment by Borrower or any of its Significant Subsidiaries to
AXP or to any Wholly-Owned Subsidiary of AXP including without limitation Liens
granted by the Borrower or any of its Significant Subsidiaries to secure its
obligations in connection with the collection of such notes, accounts receivable
or other rights to receive payment;
(e)any Lien arising out of the refinancing, extension, renewal or replacement of
any Lien permitted by any of the clauses of this Section 5.3, provided that the
principal amount of indebtedness secured thereby is not increased and is not
secured by any additional property or assets of the Borrower other than
accessions and improvements on the property or assets covered by the original
Lien;
(f)any Lien not in excess of $1,000,000 (or its equivalent in any other
currency) arising pursuant to any order of attachment, distraint or similar
legal process arising in
38



--------------------------------------------------------------------------------

         
connection with court proceedings so long as the claims secured thereby are
being contested in good faith by appropriate proceedings;
(g)Liens incident to the conduct of the Borrower’s business or the ownership of
its properties or assets which do not in the aggregate materially detract from
the value of its properties or assets or materially impair the use thereof in
the operation of its business;
(h)Liens on deposits of the Borrower with banks so long as such deposits are
made in connection with loans made by such banks to the Borrower or any of its
affiliates;
(i)Liens on real property to secure the payment of all or any part of the
purchase price of such real property or the cost of construction thereof or the
cost of improvements thereon or to secure any debt incurred prior to, at the
time of or after the acquisition of such real property for the purpose of
financing all or any part of the purchase price thereof, the costs of
construction thereof or the costs of improvements thereto;
(j)Liens arising out of capitalized lease obligations;
(k)Liens on any asset of the Borrower or any of its Significant Subsidiaries in
favor of the United States of America or any State thereof or any department,
agency or instrumentality or political subdivision of the United States of
America or any state thereof, or in favor of any other country or any political
subdivision thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute;
(l)Liens in favor of any customer to secure partial, progress, advance or other
payments for goods produced for, or services rendered to, such customer by the
Borrower or any of its Significant Subsidiaries in the ordinary course of
business not exceeding the amount of such payments;
(m)Liens for Taxes, assessments and governmental charges or levies not required
to be paid at any time and Liens resulting from or arising out of legal
proceedings being contested in good faith or not involving amounts claimed at
any time aggregating in excess of $20,000,000 (or its equivalent in any other
currency);
(n)Liens arising out of deposits with, or the giving of security to, or as
required by any governmental agency or any body created or approved by law or
governmental regulation, which are required as a condition to the transaction of
any business (including the issuance of travelers’ cheques or money orders or
the insuring of risk) or the obtaining or exercise of any privilege or license
or to enable the Borrower or any of its Significant Subsidiaries to maintain
self-insurance or to participate in any arrangements established by law to cover
any insurance risks or in connection with workers’ compensation, unemployment
insurance, old age pensions, social security or similar matters;
(o)Liens incurred by the Borrower or any of its Significant Subsidiaries in
connection with any transaction (including an agreement with respect thereto)
now existing or hereafter entered into which is a rate swap transaction, basis
swap, forward rate transaction,
39



--------------------------------------------------------------------------------

         
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) and any combination of these transactions, parallel loans,
back-to-back loans or other similar arrangements or contracts, in each case
entered into in the ordinary course of business for the purpose of asset and
liability management;
(p)Liens (in addition to those Liens permitted under the other clauses of this
Section 5.3) on real property of the Borrower or any of its Significant
Subsidiaries so long as the aggregate amount of the debt secured by such Liens
does not exceed $300,000,000 (or its equivalent in any other currency) in the
aggregate at any one time outstanding;
(q)Liens on shares of capital stock of an Acquired Company incurred in
connection with the acquisition thereof until such time as such Acquired Company
shall become a Wholly-Owned Subsidiary of the Borrower;
(r)Liens arising out of the financing by the Borrower or any of its Significant
Subsidiaries of accounts receivable or other rights to receive payment arising
in connection with the business conducted by the Borrower or any Subsidiary of
the Borrower, including, without limitation, the business of issuing American
Express® Cards;
(s)Liens arising by operation of law such as carriers’, workers’, mechanics’,
materialmen’s or other similar Liens;
(t)Liens on cash, cash equivalents or securities issued or fully guaranteed by
the United States of America or any agency of the United States of America owned
by the Borrower or any of its Significant Subsidiaries created in the ordinary
course of business to secure obligations owing by the Borrower or any affiliate
of the Borrower to American Express National Bank, or to any of its successors
or to AXP or to other Subsidiaries of AXP that are subject to federal or state
banking regulation, so long as they are wholly-owned by AXP or to any of their
Wholly-Owned Subsidiaries in connection with the card or merchandise services
business;
(u)other Liens (whether or not on real property) so long as the aggregate of all
debt secured thereby does not, at any time on or after the date which is six
months after the date of incurrence of any such Lien, exceed in the aggregate at
any one time outstanding, 10% of consolidated shareholder’s equity of the
Borrower and its Consolidated Subsidiaries as of the end of the previous fiscal
year, as shown on the most recent annual consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries; and
(v)other Liens so long as the aggregate of all indebtedness or any other
liabilities secured thereby does not exceed $10,000,000 (or its equivalent in
any other currency) in the aggregate at any one time outstanding.
SECTION 5.4Consolidations, Mergers, etc
40



--------------------------------------------------------------------------------

         
(a)The Borrower will not dissolve or liquidate.
(b)The Borrower will not merge or amalgamate with or into, or consolidate with,
any other Person; provided that any Person may be merged or amalgamated with or
into the Borrower if the Borrower is the surviving corporation and if
immediately after giving effect to such merger or amalgamation no Default would
exist.
SECTION 5.5Sale of Assets. The Borrower will not sell, lease, transfer,
liquidate or otherwise dispose of substantially all of its property or assets
now owned or hereafter acquired in a single transaction or a series of related
transactions.
SECTION 5.6Compliance with Laws. The Borrower will, and will cause each of its
Significant Subsidiaries to, comply with all applicable statutes, ordinances,
rules and regulations, including, without limitation, ERISA and environmental
laws, except where a lack of compliance therewith could not reasonably be
expected to have a material adverse effect on the ability of the Borrower to
perform its obligations under the terms of this Agreement and the Notes.
SECTION 5.7Financial Covenant. The Borrower will not permit the Earnings
Available for Fixed Charges for any full fiscal year of the Borrower and for the
period from the end of the prior full fiscal year of the Borrower through the
most recent full fiscal quarter of the current fiscal year of the Borrower to be
less than 1.25 times the Fixed Charges of the Borrower for such full fiscal year
and for such period.
SECTION 5.8Use of Proceeds. The Borrower will use the proceeds of the Loans
solely in connection with its general corporate purposes; provided that neither
the Administrative Agent nor any Bank shall have any responsibility as to use of
such proceeds. Neither the Borrower, any of its Subsidiaries, or any of its or
their respective directors, officers or employees shall use the proceeds of any
Loan (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
ARTICLE 6
DEFAULTS
SECTION 6.1Events of Default. If one or more of the following events (each, an
“Event of Default”) shall have occurred and be continuing:
(a)the Borrower shall (i) fail to pay any principal of any Loan when due or (ii)
fail to pay any interest on any Loan to it or any fee or any other amount
payable by it hereunder within ten days of the date when due;
41



--------------------------------------------------------------------------------

         
(b)the Borrower shall fail to observe or perform any covenant applicable to it
contained in Section 5.2(a) (solely with respect to failure to maintain
existence of the Borrower), 5.4, 5.5, 5.7 or 5.8;
(c)the Borrower shall fail to observe or perform any covenant or agreement
applicable to it contained in this Agreement (other than those covered by clause
(a) or (b) above) for 30 days after notice thereof has been given to the
Borrower by the Administrative Agent at the request of any Bank;
(d)any representation, warranty, certification or statement made by the Borrower
in this Agreement or in any certificate, financial statement or other document
delivered pursuant to this Agreement shall prove to have been incorrect in any
material respect when made or deemed made;
(e)failure by the Borrower or any of its Subsidiaries to pay when due, or within
any applicable period of grace, principal, interest or other amounts with
respect to any indebtedness or liability (by way of guaranty or otherwise) for
borrowed money (other than amounts payable under surety bonds and other
insurance instruments issued in the ordinary course of business, so long as the
obligation to pay such amounts is being contested in good faith) in excess of
$50,000,000 (or its equivalent in any other currency), other than any such
failure resulting from a good faith error made in the course of a bank clearing
transaction or from a refusal to repay by reason of a claimed right of set-off
asserted in good faith;
(f)failure by the Borrower or any of its Subsidiaries to observe or perform any
term, covenant or agreement contained in any agreement or instrument by which it
is bound evidencing or securing any indebtedness or liability (by way of
guaranty or otherwise) for borrowed money (other than any surety bond or other
insurance instrument issued in the ordinary course of business, so long as the
obligation to perform such term, covenant or agreement is being contested in
good faith) in excess of $50,000,000 (or its equivalent in any other currency)
for such period of time as has caused the acceleration of the maturity thereof;
(g)the Borrower shall commence a voluntary case or other proceeding, or shall
file a notice of intention to commence a case or proceeding, seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, receiver and manager, interim
receiver, liquidator, custodian, sequestrator or other similar official of it or
any substantial part of its property, or shall consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against it, or shall make a general
assignment for the benefit of creditors, or shall generally not, or shall be
unable to, or shall admit in writing its inability to, to pay its debts as they
become due, or shall take any corporate action to authorize any of the foregoing
(or any event analogous to those described in this subsection (g) shall occur in
any other jurisdiction);
(h)a court or other governmental agency having jurisdiction in the premises
shall enter a decree or order for relief against the Borrower in any involuntary
case or other
42



--------------------------------------------------------------------------------

         
proceeding under any bankruptcy, insolvency or other similar law now or
hereafter in effect or appointing a trustee, receiver, receiver and manager,
interim receiver, liquidator, custodian or sequestrator or other similar
official of it or any substantial part of its property, or ordering the winding
up or liquidation of its affairs and such decree or order shall remain unstayed
and in effect for a period of 60 days (or any event analogous to those described
in this subsection (h) shall occur in any other jurisdiction);
(i)any member of the ERISA Group shall fail to pay when due an amount or amounts
aggregating in excess of $5,000,000 which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in excess of
$10,000,000 (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding wherein the amount claimed is in
excess of $10,000,000 shall be instituted by a fiduciary of any Plan against any
member of the ERISA Group to enforce Section 515 of ERISA; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan of the ERISA Group must be terminated; or
(j)one or more final judgments for the payment of money shall be rendered by a
court or courts of competent jurisdiction against the Borrower or any
Significant Subsidiary of the Borrower in an aggregate amount for all such
Persons at any time in excess of $50,000,000 (or its equivalent in any other
currency) and the Borrower or any Significant Subsidiary of the Borrower shall
not discharge the same or provide for such discharge or procure a stay of
execution thereof within 30 days (or 60 days with respect to judgments in
jurisdictions outside the United States or its territories or possessions) after
the date of entry thereof and within said period of 30 or 60 days (or such
longer period during which execution of such judgment shall have been stayed)
appeal therefrom and cause the execution thereof to be stayed during such
appeal;
then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having at least 66 2/3% in aggregate amount of the Commitments, by
notice to the Borrower terminate the Commitments, and the Borrower shall
thereupon no longer be entitled to borrow hereunder, and (ii) if requested by
Banks holding at least 66 2/3% of the aggregate principal amount of the Loans,
by notice to the Borrower declare the Loans (together with accrued interest
thereon) to be, and the Loans (together with accrued interest thereon) shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that in the case of any of the Events of Default specified in
clause (g) or (h) above, without any notice to the Borrower or any other act by
the Administrative Agent or the Banks, the Commitments shall thereupon
terminate, the Borrower shall no longer be entitled to borrow hereunder, and the
Loans outstanding (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.
43



--------------------------------------------------------------------------------

         
SECTION 6.2Notice of Default. The Administrative Agent shall give notice to the
Borrower under Section 6.l(c) promptly upon being requested to do so by any Bank
and shall thereupon notify all the Banks thereof.
ARTICLE 7
THE ADMINISTRATIVE AGENT
SECTION 7.1Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the Notes as are delegated
to the Administrative Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any other Bank, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other document delivered in connection herewith or
otherwise exist against the Administrative Agent.
SECTION 7.2Administrative Agent and Affiliates. Wells Fargo Bank, National
Association shall have the same rights and powers under this Agreement as any
other Bank and may exercise or refrain from exercising the same as though it
were not the Administrative Agent, and Wells Fargo Bank, National Association
and its affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Borrower or any Subsidiary or affiliate of the
Borrower as if it were not the Administrative Agent.
SECTION 7.3Action by Administrative Agent. The obligations of the Administrative
Agent hereunder are only those expressly set forth herein.  Without limiting the
generality of the foregoing, the Administrative Agent:
(i) shall not be required to take any action with respect to any Default, except
as expressly provided in Article 6;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Banks (or
such other number or percentage of the Banks as shall be expressly provided for
herein or in the other Credit Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Credit Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
debtor relief law or that may effect a forfeiture, modification or termination
of property of a Defaulting Bank in violation of any debtor relief law;
44



--------------------------------------------------------------------------------

         
(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its affiliates in any capacity.
SECTION 7.4Consultation with Experts. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts. The Administrative Agent may
rely on any certificate, communication, notice or other document (including any
facsimile or electronic transmission) it reasonably believes to be genuine and
correct and to have been signed or sent by or on behalf of such counsel,
accountants or experts, and shall not incur any liability for relying thereon.
In determining compliance with any condition hereunder to the making of a Loan
that by its terms must be fulfilled to the satisfaction of a Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Bank unless the Administrative Agent shall have received notice to the contrary
from such Bank prior to the making of such Loan. The Administrative Agent may
employ agents and legal counsel and may delegate any of its rights or
obligations in its capacity as Administrative Agent of the Banks without
notifying the Banks of such delegation. The Administrative Agent agrees to
exercise reasonable care in selecting any delegate and to supervise such
delegate’s actions; provided that the Administrative Agent shall be responsible
only for any loss arising due to the fraud, gross negligence or willful
misconduct of such delegate or the gross or willful breach by such delegate of
its obligations.
SECTION 7.5Liability of Administrative Agent. Neither the Administrative Agent
nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
(or, when expressly required hereby, all the Banks) or (ii) in the absence of
its own gross negligence or willful misconduct. Neither the Administrative Agent
nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder; (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants or agreements of the Borrower; (iv) the satisfaction of any
condition specified in Article 3, except receipt of items required to be
delivered to the Administrative Agent; or (v) the validity, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex, facsimile
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.
SECTION 7.6Indemnification. Each Bank shall, ratably in accordance with its
Commitment or if the Commitments have terminated, in accordance with its ratable
share of the
45



--------------------------------------------------------------------------------

         
outstanding Loans, in each case, determined as of the time when such
indemnification is sought, indemnify the Administrative Agent, its affiliates
and their respective directors, officers, agents and employees (to the extent
not reimbursed by the Borrower) against any cost, expense (including counsel
fees and disbursements), claim, demand, action, loss or liability (except such
as result from such indemnitees’ gross negligence or willful misconduct) that
such indemnitees may suffer or incur in connection with this Agreement or any
action taken or omitted by such indemnitees hereunder. The agreements in this
Section shall survive the Commitments, the payment of the Loans and all other
amounts payable hereunder.
SECTION 7.7Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Bank or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Banks. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Banks (or, if so specified by this
Agreement, all Banks); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Banks.
SECTION 7.8Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
SECTION 7.9Successor Administrative Agent. The Administrative Agent may resign
at any time by giving notice thereof to the Banks and the Borrower. Upon any
such resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent, subject to the approval of the Borrower (which approval
will not be unreasonably withheld provided that the successor meets the
requirements specified in the next sentence). If no successor Administrative
Agent shall have been so appointed by the Required Banks, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent gives notice of resignation, then the retiring Administrative Agent may,
on behalf of the Banks, appoint a successor Administrative Agent, which shall be
a commercial bank organized or licensed under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation
46



--------------------------------------------------------------------------------

         
hereunder as Administrative Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.
SECTION 7.10Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.
SECTION 7.11Other Agents and Arrangers. None of the institutions listed as
Co-Syndication Agent, Joint Lead Arranger or Joint Bookrunner (including,
without limitation, in connection with any amendment or amendment and
restatement hereof) shall have any duties or responsibilities under this
Agreement in, or as a result of, their respective capacities as such.
ARTICLE 8
CHANGE IN CIRCUMSTANCES
SECTION 8.1Changed Circumstances. (a) Circumstances Affecting LIBOR Rate
Availability. If (i) in connection with any request for a Euro-Dollar Loan or a
conversion to or continuation thereof, for any reason (A) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan, or (B) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the London
Interbank Offered Rate for such Interest Period with respect to a proposed
Euro-Dollar Loan, or (ii) on or prior to the first day of any Interest Period
for any Euro-Dollar Loan, Banks having 50% or more of the aggregate principal
amount of the affected Loans advise the Administrative Agent that the London
Interbank Offered Rate, as determined by the Administrative Agent, will not
adequately and fairly reflect the cost to such Banks of funding their
Euro-Dollar Loans for such Interest Period, the Administrative Agent shall
forthwith give notice thereof to the Borrower and the Banks, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such suspension no longer exist, (x) the obligations of the Banks to make
Euro-Dollar Loans or to continue or convert outstanding Loans as or into
Euro-Dollar Loans shall be suspended, (y) any outstanding request for
Euro-Dollar Loans will be deemed to have been converted into a request for Base
Rate Loans in the amount specified therein and (z) each outstanding Euro-Dollar
Loan shall be converted into a Base Rate Loan, which conversion shall occur on
the last day of the then current Interest Period for such Euro-Dollar Loan, to
the extent applicable.
(b)Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Credit Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative
47



--------------------------------------------------------------------------------

         
Agent and the Borrower may amend this Agreement to replace the London Interbank
Offered Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th)
Domestic Business Day after the Administrative Agent has posted such proposed
amendment to all Banks and the Borrower so long as the Administrative Agent has
not received, by such time, written notice of objection to such amendment from
Banks comprising the Required Banks. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Banks comprising the
Required Banks have delivered to the Administrative Agent written notice that
such Required Banks accept such amendment. No replacement of London Interbank
Offered Rate with a Benchmark Replacement pursuant to this Section 8.1(b) will
occur prior to the applicable Benchmark Transition Start Date.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Banks of (A) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Banks pursuant to this Section
8.1(b), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 8.1(b).
(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Euro-Dollar Loan of, conversion to or continuation of
Euro-Dollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
48



--------------------------------------------------------------------------------

         
the Base Rate based upon the London Interbank Offered Rate will not be used in
any determination of the Base Rate.
SECTION 8.2Illegality. If, on or after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Euro-Dollar Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Bank (or its Euro-Dollar
Lending Office) to make, maintain or fund its Euro-Dollar Loans and such Bank
shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Banks and the Borrower, whereupon
until such Bank notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank to make Euro-Dollar Loans, or to convert outstanding Loans into
Euro-Dollar Loans, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such notice is given, each Euro-Dollar Loan of
such Bank then outstanding shall be converted to a Base Rate Loan either (a) on
the last day of the then current Interest Period applicable to such Euro-Dollar
Loan if such Bank may lawfully continue to maintain and fund such Loan to such
day or (b) immediately if such Bank shall determine that it may not lawfully
continue to maintain and fund such Loan to such day.
SECTION 8.3Increased Cost and Reduced Return. (a) If on or after the date
hereof, in the case of any Loan or any obligation to make Loans, the adoption of
any applicable law, rule, regulation or guideline, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency (i) shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Euro-Dollar Loan any such requirement with respect to which such Bank is
entitled to compensation during the relevant Interest Period under Section
2.15), special deposit, insurance assessment or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any Bank
(or its Applicable Lending Office) or (ii) shall subject any Bank to any Taxes
(other than Indemnified Taxes covered by Section 8.4 and changes in the rate of
tax on the overall net income of such Bank) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto or (iii) shall impose on any
Bank (or its Applicable Lending Office) or the London interbank market any other
condition affecting its Loans, any of its Notes or its obligation to make Loans,
and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any Loan, or to reduce
the amount of any sum received or receivable by such Bank (or its Applicable
Lending Office) under
49



--------------------------------------------------------------------------------

         
this Agreement or under any of its Notes with respect thereto, by an amount
deemed by such Bank to be material, then, within 15 days after demand by such
Bank (with a copy to the Administrative Agent), the Borrower shall pay to such
Bank such additional amount or amounts as will compensate such Bank for such
increased cost or reduction. Notwithstanding anything in this Agreement to the
contrary, for all purposes of this subsection (a), (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith are deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted or
adopted and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to “Basel III”, are each deemed to
have been introduced or adopted after the date hereof, regardless of the date
enacted, adopted or issued.
(b)If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule, guideline or regulation regarding capital adequacy
or liquidity, or any change in any such law, rule or regulation, or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
or liquidity (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent Company) as a consequence
of such Bank’s obligations hereunder to a level below that which such Bank (or
its Parent Company) could have achieved but for such adoption, change, request
or directive (taking into consideration its policies with respect to capital
adequacy or liquidity) by an amount deemed by such Bank to be material, then
from time to time, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent Company) for such
reduction. Notwithstanding anything in this Agreement to the contrary, for all
purposes of this subsection (b), (x) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by the United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (y) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall be deemed to have been introduced or adopted after the date
hereof, regardless of the date enacted, adopted or issued. Notwithstanding the
foregoing, no Bank shall be entitled to seek compensation for costs imposed
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act or
Basel III if it shall not be the general policy of such Bank at such time to
seek compensation from other investment grade borrowers with the same or similar
ratings under yield protection provisions in credit agreements with such
borrowers that provide for such compensation and the applicable Bank is in fact
generally seeking such compensation from such borrowers.
(c)Each Bank will promptly notify the Borrower and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle
50



--------------------------------------------------------------------------------

         
such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. A certificate of any Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods. Notwithstanding the foregoing subsections (a)
and (b) of this Section 8.3, the Borrower shall only be obligated to compensate
any Bank for any amount arising or accruing during (i) any time or period
commencing not more than 45 days prior to the date on which such Bank notifies
the Administrative Agent and the Borrower that it proposes to demand such
compensation and identifies to the Administrative Agent and the Borrower the
statute, regulation or other basis upon which the claimed compensation is or
will be based and (ii) any time or period during which, because of the
retroactive application of such statute, regulation or other such basis, such
Bank did not know that such amount would arise or accrue.
SECTION 8.4Taxes. (a) For the purposes of this Section 8.4, the following terms
have the following meanings:
“Indemnified Taxes” means any Taxes with respect to any payment by the Borrower
pursuant to this Agreement or under any Note, excluding (i) in the case of each
Bank and the Administrative Agent, Taxes imposed on its income, and franchise or
similar Taxes imposed on it by a jurisdiction under the laws of which such Bank
or the Administrative Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Bank, in which its
Applicable Lending Office is located and (ii) any Taxes imposed by reason of any
connection between the jurisdiction imposing such Tax and such Bank or the
Administrative Agent (as the case may be) other than a connection arising from
such Bank or the Administrative Agent (as the case may be) having executed,
delivered or performed its obligations under, or received payment under or
enforced, this Agreement or any Note, (iii) in the case of a Bank, any United
States withholding Tax imposed on such payments but only to the extent that such
Bank is subject to United States withholding Tax at the time such Bank first
becomes a party to this Agreement or thereafter becomes subject to United States
withholding Tax for any reason other than an adoption of or a change in treaty,
law, or regulation occurring subsequent to such time, except to the extent that,
pursuant to Section 8.4, amounts with respect to such Taxes were payable to such
Bank’s assignor immediately before such Bank first became a party to this
Agreement and (iv) any U.S. federal withholding Taxes imposed under FATCA.
“Non-U.S. Bank” means any Bank that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“Other Taxes” means any present or future stamp or documentary Taxes and any
other excise or property Taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note but not to the extent that such Taxes are described in clauses (i), (ii),
(iii) or (iv) in the definition of “Indemnified Taxes” above.
51



--------------------------------------------------------------------------------

         
(b)Any and all payments by the Borrower to or for the account of any Bank or the
Administrative Agent hereunder or under any Note shall be made without deduction
for any Indemnified Taxes or Other Taxes; provided that, if the Borrower shall
be required by law to deduct any Taxes from any such payments, as determined in
good faith by the applicable Withholding Agent, (i) if such Taxes are
Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) such Bank
or the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law and (iv) the Borrower shall promptly furnish to the
Administrative Agent, at its address referred to in Section 9.1, the original or
a certified copy of a receipt evidencing payment thereof. In addition, to the
extent not covered by (iii) above, the Borrower shall pay any Other Taxes to the
relevant taxation authority or other authority in accordance with applicable
law.
(c)The Borrower agrees to indemnify each Bank and the Administrative Agent for
the full amount of Indemnified Taxes or Other Taxes together with any
Indemnified Taxes or Other Taxes imposed on such indemnity payments paid or
payable as required by law by such Bank or the Administrative Agent (as the case
may be) and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto and any incremental Taxes, interest or
penalties that may become payable by the Administrative Agent or any Bank as a
result of the Borrower’s failure to remit to the Administrative Agent the
required receipts or other required documentary evidence pursuant to Section
8.4(b)(iv). Each affected Bank and the Administrative Agent shall provide all
such information and documentation of amounts paid and the basis for the
calculation thereof as the Borrower may reasonably request (other than its tax
returns). This indemnification shall be paid within 30 days after such Bank or
the Administrative Agent (as the case may be) makes demand therefor.
(d)Each Bank that is a “United States Person” as defined in Section 7701(a)(30)
of the Code, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
and from time to time thereafter if requested in writing by the Borrower or the
Administrative Agent, shall deliver to the Borrower and the Administrative Agent
two properly completed and duly signed copies of Internal Revenue Service
(“IRS”) Form W-9 (or any successor form) certifying that such Bank is exempt
from U.S. federal backup withholding Tax. Each Bank that is not a “United States
Person” as defined in Section 7701(a)(30) of the Code, on or prior to the date
of its execution and delivery of this Agreement in the case of each Bank listed
on the signature pages hereof and on or prior to the date on which it becomes a
Bank in the case of each other Bank, and from time to time thereafter if
requested in writing by the Borrower or the Administrative Agent (but only so
long as such Bank remains lawfully able to do so), shall provide the Borrower
and the Administrative Agent with, whichever of the following is applicable:
52



--------------------------------------------------------------------------------

         
(1) in the case of a Non-U.S. Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under this Agreement, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2) executed originals of IRS Form W-8ECI;
(3) in the case of a Non-U.S. Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Bank
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4) to the extent a Non-U.S. Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-3 or
Exhibit F-4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Bank is a
partnership and one or more direct or indirect partners of such Non-U.S. Bank
are claiming the portfolio interest exemption, such Non-U.S. Bank may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 on
behalf of each such direct and indirect partner;
At the reasonable request of the Borrower, each Bank shall promptly provide, to
the extent it is legally entitled to do so, the Borrower and the Administrative
Agent with any other non-United States form, document or certificate that may be
required or reasonably requested in order to allow the Borrower to make payment
under this Agreement without any deduction or withholding for or on account of
any Indemnified Taxes or Other Taxes or with such deduction or withholding at a
reduced rate; provided that in such Bank’s judgment such completion, execution
or submission would not materially prejudice the legal or commercial position of
such Bank.
(e)For any period with respect to which a Bank has failed to provide the
Borrower or the Administrative Agent with the appropriate form described in
Section 8.4(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided), such Bank shall not be entitled to indemnification
under Section 8.4(b) or (c) with respect to Indemnified Taxes imposed by the
United States; provided that if a Bank, which is otherwise exempt from
withholding tax, becomes subject to Indemnified Taxes because of its failure to
deliver a form required hereunder, the Borrower shall at such Bank’s expense
take such steps as such Bank shall reasonably request to assist such Bank to
recover such Indemnified Taxes.
53



--------------------------------------------------------------------------------

         
(f)If the Borrower is required, or reasonably determines that it will be
required, to pay additional amounts to or for the account of any Bank pursuant
to this Section, then such Bank shall take any steps reasonably available to it
and acceptable to the Borrower, including without limitation changing the
jurisdiction of its Applicable Lending Office, if, in the reasonable judgment of
such Bank, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise materially disadvantageous
to such Bank and will not require it to incur additional costs which are not
reimbursed by the Borrower.
(g)If the Administrative Agent or any Bank determines, in its sole discretion
exercised in good faith, that is has received a refund in respect of Indemnified
Taxes or Other Taxes for which the Borrower has made additional payments under
this Section, the Administrative Agent or such Bank, as the case may be, shall
promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority but net of all out-of-pocket
expenses (including Taxes)) to the Borrower; provided that the Borrower, upon
the request of such Bank or the Administrative Agent, as the case may be, shall
repay the amount paid over to the Borrower (plus interest, penalties and other
charges with respect thereto due to the relevant taxing authority) in the event
such Bank or the Administrative Agent, as the case may be, is required to repay
such refund to the applicable taxing authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)If a payment made to a Bank under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (h), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(i)Each Bank shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Taxes attributable to such Bank (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so) and (ii) any Taxes
54



--------------------------------------------------------------------------------

         
attributable to such Bank’s failure to comply with the provisions of Section
9.6(b) relating to the maintenance of a Participant Register, in either case,
that are payable or paid by the Administrative Agent in connection with this
Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant governmental authority. A certificate as to the amount of such
payment or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under this Agreement or otherwise payable by the Administrative Agent to the
Bank from any other source against any amount due to the Administrative Agent
under this paragraph (i).
SECTION 8.5Loans Substituted for Affected Loans. If (i) the obligation of any
Bank to make, or convert outstanding Loans to, Euro-Dollar Loans has been
suspended pursuant to Section 8.2 or (ii) any Bank has demanded compensation
under Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower
shall, by at least five Euro-Dollar Business Days’ prior notice to such Bank
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Bank, then, unless and until such Bank notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist:
(a)all Loans which would otherwise be made by such Bank as (or continued as or
converted into) Euro-Dollar Loans shall instead be Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related Loans
of the other Banks); and
(b)after each of its Euro-Dollar Loans has been repaid (or converted to a Base
Rate Loan), all payments of principal which would otherwise be applied to repay
such Loans shall be applied to repay its Base Rate Loans instead.
If such Bank notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other Banks.
SECTION 8.6Substitution of Bank. If any Bank (i) has demanded compensation
pursuant to Section 8.3 or 8.4 (or if the Borrower has reasonably determined
that it will be required to pay such compensation for the account of such Bank)
or (ii) has elected not to extend its Commitment in response to a request
pursuant to Section 2.1(c), the Borrower shall have the right, with the
assistance of the Administrative Agent, to designate one or more Assignees which
are not affiliated with the Borrower to purchase for cash, pursuant to an
Assignment and Assumption Agreement substantially in the form of Exhibit D
hereto, the outstanding Loans and Commitment of such Bank and to assume all of
such Bank’s other rights and obligations hereunder without recourse to or
warranty by such Bank, for a purchase price equal to the principal amount of all
of such Bank’s outstanding Loans plus any accrued but unpaid interest thereon
and the accrued but unpaid facility fees in respect of such Bank’s Commitment
hereunder plus such amount, if any, as would be payable pursuant to Section 2.13
if the outstanding Loans of such Bank were prepaid in their entirety on the date
of consummation of
55



--------------------------------------------------------------------------------

         
such assignment, plus the compensation then due and payable pursuant to Sections
8.3 and 8.4 and all other amounts due and payable to such Bank pursuant to this
Agreement; provided that no such amount calculated by reference to Section 2.13
shall be payable if (A) the Borrower is exercising its rights under this Section
8.6 by reason of a request for compensation by a Bank pursuant to Section 8.3 or
8.4 and (B) such Bank would have been able to, but did not, take steps to reduce
or eliminate such compensation. Notwithstanding anything to the contrary herein,
(i) the designation of any Person as a Bank pursuant to this Section 8.6 shall
be subject to the consent of the Administrative Agent, which shall not be
unreasonably withheld or delayed; provided that no such consent shall be
required if such Person is an affiliate of a Bank whose credit rating(s) from
S&P and/or Moody’s are not lower than those of such Bank (or whose obligations
under this Agreement are guaranteed by an affiliate whose credit rating(s) from
S&P and/or Moody’s are not lower than those of such Bank) or if such Person was
a Bank immediately prior to such designation; and (ii) no such Person designated
as a Bank pursuant to this Section 8.6 shall be the Borrower or any of the
Borrower’s affiliates or Subsidiaries or a Defaulting Bank or any of its
Subsidiaries or any Person who, upon becoming a Bank hereunder, would constitute
any of the foregoing Persons described in this clause (ii) or a natural person.
ARTICLE 9
MISCELLANEOUS
SECTION 9.1Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission or
similar writing) and shall be given to such party: (a) in the case of the
Borrower or the Administrative Agent, at its address or facsimile number set
forth on the signature pages hereof, (b) in the case of any Bank, at its address
or facsimile number set forth in its Administrative Questionnaire, or (c) in the
case of any party, such other address or facsimile number as such party may
hereafter specify for such purpose by notice to the Administrative Agent and the
Borrower. Each such notice, request or other communication shall be effective
(i) if given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received, (ii) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (iii) if given by any other
means, when delivered at the address specified in this Section; provided that
notices to the Administrative Agent under Article 2 or Article 8 shall not be
effective until received. The Administrative Agent may rely on a copy of any
notice, request, demand, consent or approval or other communication delivered in
accordance with this Section 9.1 by telex or facsimile transmission until it has
received a manually executed original of the same.
SECTION 9.2No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
56



--------------------------------------------------------------------------------

         
SECTION 9.3Expenses; Indemnification. (a) The Borrower agrees to pay all
reasonable out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of special counsel for the Administrative
Agent, in connection with the preparation and administration of this Agreement
or any waiver or consent hereunder or any amendment hereof, all as previously
agreed between the Borrower and the Administrative Agent.
(b)If an Event of Default occurs, the Borrower shall pay all out-of-pocket
expenses incurred by the Administrative Agent and each Bank, including (without
duplication) the fees and disbursements of outside counsel and the allocated
cost of inside counsel, in connection with such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom.
(c)The Borrower agrees to indemnify the Administrative Agent and each Bank,
their respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto, and regardless of whether
any of the foregoing is raised or initiated by a third party, the Borrower
(including its equity holders, affiliates, creditors, or any other person), the
Administrative Agent or any Bank) brought or threatened relating to or arising
out of this Agreement or any actual or proposed use of proceeds of Loans
hereunder; provided that no Indemnitee shall have the right to be indemnified
hereunder for (i) such Indemnitee’s own gross negligence or willful misconduct
as determined by a final, non-appealable judgment of a court of competent
jurisdiction, (ii) in respect of any litigation instituted by (x) any
Participant against any Bank or the Administrative Agent, (y) the Administrative
Agent or any Bank against any Participant or any Bank or (z) any holder of any
security of any Bank, any Participant or the Administrative Agent (in such
holder’s capacity as such) against any Bank or Participant or the Administrative
Agent, to the extent any such litigation does not arise out of any misconduct
(alleged in good faith by such Bank) by or on behalf of the Borrower or (iii)
for amounts payable pursuant to any settlement entered into without the
Borrower’s written consent (which consent shall not be unreasonably withheld).
To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, and without limiting the rights
set forth in this Section 9.3 and the Borrower’s obligations thereunder, the
Administrative Agent and the Banks shall not assert, and hereby waive, any claim
against the Borrower, in each case on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby.
SECTION 9.4Sharing of Set-offs. Each Bank agrees that if it shall, by exercising
any right of set-off or counterclaim or otherwise, receive payment of a
proportion of the aggregate amount of principal and interest then due with
respect to any Loan made by it to the Borrower which is greater than the
proportion received by any other Bank in respect of the aggregate amount of
principal and interest then due with respect to any Loans made to the
57



--------------------------------------------------------------------------------

         
Borrower by such other Bank, the Bank receiving such proportionately greater
payment shall purchase such participations in the Loans made to the Borrower by
the other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Loans made
to the Borrower by the Banks shall be shared by the Banks pro rata (and upon
notice thereof to the Administrative Agent appropriate adjustments will be made
in the Register); provided that nothing in this Section shall impair the right
of any Bank to exercise any right of set-off or counterclaim it may have and to
apply the amount subject to such exercise to the payment of indebtedness of the
Borrower other than its indebtedness hereunder. The Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Loan, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.
SECTION 9.5Amendments and Waivers. Any provision of this Agreement or the Notes
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by the Borrower and the Required Banks (and, if the rights or
duties of the Administrative Agent or the Swingline Bank are affected thereby,
by the Administrative Agent, or as the case may be, the Swingline Bank);
provided that no such amendment or waiver shall, unless signed by all the Banks,
(i) except as contemplated by Section 2.1(d) or 2.8, increase or decrease the
Commitment of any Bank (except for a ratable decrease in the Commitments of all
Banks) or subject any Bank to any additional obligation, (ii) reduce the
principal of or rate of interest on any Loan or any fees hereunder, (iii) except
as contemplated by Section 2.1(c), postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder, (iv) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans, or the number of Banks, which shall be required for the Banks or any of
them to take any action under this Section or any other provision of this
Agreement, or (v) change any provision of Sections 2.12 or 9.4 or this Section
9.5; provided, further, that no such amendment or waiver shall, (A) without the
prior written consent of the Required Tranche A Banks, amend, modify or waive
Section 3.2 or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Tranche A Banks (pursuant
to, in the case of any such amendment to a provision hereof other than Section
3.2, any substantially concurrent request by the Borrower for a Borrowing of
Tranche A Conventional Loans) to make Tranche A Conventional Loans when such
Tranche A Banks would not otherwise be required to do so; (B) without the prior
written consent of the Required Tranche B Banks, amend, modify or waive Section
3.2 or any other provision of this Agreement if the effect of such amendment,
modification or waiver is to require the Tranche B Banks (pursuant to, in the
case of any such amendment to a provision hereof other than Section 3.2, any
substantially concurrent request by the Borrower for a Borrowing of Tranche B
Conventional Loans) to make Tranche B Conventional Loans when such Tranche B
Banks would not otherwise be required to do so; (C) without the prior written
consent of the Required Tranche A Banks, amend, modify or waive the maximum
principal amount of the Swingline Loans permitted hereunder; (D) make any change
that adversely effects the rights or duties under this Agreement of the Tranche
A Banks in a manner different than such change affects the Tranche B Banks,
without the consent of the Required Tranche A Banks, or (E) make any change that
adversely effects the rights or duties
58



--------------------------------------------------------------------------------

         
under this Agreement of the Tranche B Banks in a manner different than such
change affects the Tranche A Banks, without the consent of the Required Tranche
B Banks.
Anything herein to the contrary notwithstanding, during such period as a Bank is
a Defaulting Bank, to the fullest extent permitted by applicable law, such Bank
will not be entitled to vote in respect of amendments and waivers hereunder and
the Commitment and the outstanding Loans or other extensions of credit of such
Bank hereunder will not be taken into account in determining whether the
Required Banks or all of the Banks, as required, have approved any such
amendment or waiver (and the definition of “Required Banks” will automatically
be deemed modified accordingly for the duration of such period); provided that
any such amendment, waiver, consent or other modification that would (i) except
as contemplated by Section 2.8, increase or decrease the Commitment of such
Defaulting Bank (except for a ratable decrease in the Commitments of all Banks)
or subject such Defaulting Bank to any additional obligation, (ii) reduce the
principal of or rate of interest on any Loan made by such Defaulting Bank or any
fees payable to such Defaulting Bank hereunder, (iii) postpone the date fixed
for any payment of principal of or interest on any Loan made by such Defaulting
Bank or any fees payable to such Defaulting Bank hereunder, (iv) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans, or the number of Banks, which shall be required for the Banks or any of
them to take any action under this Section or any other provision of this
Agreement, or (v) change any provision of Sections 2.12 or 9.4 or this Section
9.5, will require the consent of such Defaulting Bank.
Notwithstanding anything to the contrary herein, (i) this Agreement may be
amended or amended and restated without the consent of any Bank (but with the
consent of the Borrower, the Administrative Agent and (unless not required in
accordance with this sentence) each other Bank) if, upon giving effect to such
amendment or amendment and restatement, such Bank shall no longer be a party to
this Agreement (as so amended or amended and restated), the Commitment of such
Bank shall have terminated, such Bank shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement,
(ii) the Administrative Agent and the Borrower, as applicable, may, without the
consent of any Bank, enter into amendments or modifications to this Agreement or
any of the other Credit Documents or to enter into additional Credit Documents
as the Administrative Agent reasonably deems appropriate in order to implement
any Benchmark Replacement or any Benchmark Replacement Conforming Changes or
otherwise effectuate the terms of Section 8.1(b) in accordance with the terms of
Section 8.1(b), (iii) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Credit Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error, ambiguity, defect or inconsistency or
omission of a technical or immaterial nature in any such provision, and (iv) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of banks holding Loans or Commitments
of a particular Class (but not the Banks holding Loans or Commitments of any
other Class) may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite percentage in
59



--------------------------------------------------------------------------------

         
interest of the affected Class of Banks that would be required to consent
thereto under this Section if such Class of Banks were the only Class of Banks
hereunder at the time.
SECTION 9.6Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of all Banks.
(b)Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans. In the event of any such grant by a Bank of a participating
interest to a Participant, whether or not upon notice to the Borrower or the
Administrative Agent, such Bank shall remain responsible for the performance of
its obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such participation agreement may provide that such Bank will not
agree to any modification, amendment or waiver of this Agreement described in
clause (i), (ii), (iii), (iv) or (v) of Section 9.5 without the consent of the
Participant. Subject to subsection (e) below, the Borrower agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of, and subject to the limitations of, Sections 2.13
and 2.15 and Article 8 with respect to its participating interest. An assignment
or other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b). Each Bank
that sells a participation, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive, and such Bank, the Borrower and
the Administrative Agent shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(c)Any Bank may at any time assign to one or more banks or other institutions
(each an “Assignee”) all, or a proportionate part (equivalent to an initial
Commitment of not less than $10,000,000) of all, of its rights and obligations
under this Agreement and the Notes, and such Assignee shall assume such rights
and obligations, pursuant to an Assignment and Assumption Agreement in
substantially the form of Exhibit D hereto executed by such
60



--------------------------------------------------------------------------------

         
Assignee and such transferor Bank (or in such other form approved by the
Administrative Agent), with (and subject to) the subscribed consent of the
Borrower and the Administrative Agent, which, in each case, shall not be
unreasonably withheld or delayed; provided that (i) if an Assignee is an
affiliate of such transferor Bank whose credit rating(s) from S&P and/or Moody’s
are not lower than those of such transferor Bank (or whose obligations under
this Agreement are guaranteed by an affiliate of such transferor Bank whose
credit rating(s) from S&P and/or Moody’s are not lower than those of such
transferor Bank) or if an Assignee was a Bank immediately prior to such
assignment, no such consent shall be required; (ii) no such assignment will be
made to the Borrower or any of the Borrower’s affiliates or Subsidiaries or to
any Defaulting Bank or any of its Subsidiaries or any Person who, upon becoming
a Bank hereunder, would constitute any of the foregoing Persons described in
this clause or to any natural person; and (iii) the consent of the Borrower
shall not be required for any assignment that occurs when an Event of Default
pursuant to subsections (a), (g), (h) or (i) of Section 6.1 shall have occurred
and be continuing, except that the foregoing shall not prohibit any Bank from
assigning all or a portion of its rights and obligations among separate Classes
on a non-pro rata basis [NTD: This clarifies that, if a Lender held commitments
of both Classes, it could assign its Class A Commitments without a ratable
assignment of its Class B Commitments.] Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if requested, new
Notes are issued to the Assignee. In connection with any such assignment, the
transferor Bank shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500. Such Assignee shall deliver
to the Borrower and the Administrative Agent certification as to exemption from
deduction or withholding of any United States federal income Taxes in accordance
with Section 8.4.
(d)Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Notes to a Federal Reserve Bank or other central banking
authority. No such assignment shall release the transferor Bank from its
obligations hereunder.
(e)No Participant shall be entitled to receive any greater payment under Section
8.3 or 8.4 than the applicable Bank would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent or at a time when the circumstances giving rise to such greater payment
did not exist.
(f)Notwithstanding anything to the contrary contained herein, any Bank, (a
“Granting Bank”) may grant to a special purpose funding vehicle (a “SPC”) of
such Granting Bank, identified as such in writing from time to time by the
Granting Bank to the Administrative Agent and AXP, the option to provide to the
Borrower all or any part of any Loan that such
61



--------------------------------------------------------------------------------

         
Granting Bank would otherwise be obligated to make to the Borrower pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to make any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to provide all or any part of such Loan, the Granting Bank
shall be obligated to make such Loan pursuant to the terms hereof and (iii) no
SPC or Granting Bank shall be entitled to receive any greater amount pursuant to
Section 8.2, 8.3 or 8.4 than the Granting Bank would have been entitled to
receive had the Granting Bank not otherwise granted such SPC the option to
provide any Loan to the Borrower. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Bank to the same extent, and as if, such
Loan were made by such Granting Bank. Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Bank would otherwise be liable for so long as, and to the
extent that, the related Granting Bank makes such payment. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. Notwithstanding the foregoing, the Granting Bank
unconditionally agrees to indemnify the Borrower, the Administrative Agent and
each Bank against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be incurred by or asserted against the Borrower, the
Administrative Agent or such Bank, as the case may be, in any way relating to or
arising as a consequence of any such forbearance or delay in the initiation of
any such proceeding against its SPC. Each party hereto hereby acknowledges and
agrees that no SPC shall have any voting rights hereunder and that the voting
rights attributable to any extensions of credit made by an SPC shall be
exercised only by the relevant Granting Bank. Each Granting Bank shall serve as
the administrative agent and attorney in fact for its SPC and shall on behalf of
its SPC receive any and all payments made for the benefit of such SPC and take
all actions hereunder to the extent, if any, such SPC shall have any rights
hereunder. The Borrower, the Administrative Agent and the Banks may rely thereon
without any requirement that the SPC sign or acknowledge the same. In addition,
notwithstanding anything to the contrary contained in this Section, any SPC may
(i) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent, assign all or a portion of its interest in any Loans
to the Granting Bank and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.
(g)In the event that S&P or Moody’s, shall, after the date that any Person
becomes a Bank, downgrade the long-term senior, unsecured debt ratings of such
Bank, and the resulting ratings shall be below BBB- or Baa3, respectively, or
the equivalent, then (i) the Borrower shall have the right, but not the
obligation, upon notice to such Bank and the Administrative Agent, to replace
such Bank with an Assignee in accordance with and subject to the restrictions
contained in Section 9.6(c) (a “Replacement Lender”) and (ii) the Swingline Bank
shall have the right, but not the obligation, upon notice to such Bank and the
Administrative Agent, to replace such Bank with a Replacement Lender reasonably
acceptable to
62



--------------------------------------------------------------------------------

         
the Borrower with (and subject to) the consent of the Borrower and the
Administrative Agent, which shall not be unreasonably withheld or delayed;
provided that, if an Assignee was a Bank immediately prior to such assignment,
no such consent shall be required. Upon any such downgrading of any Bank’s
long-term senior, unsecured debt rating, such Bank hereby agrees to transfer and
assign (in accordance with this Section) all of its Commitments, Loans and other
rights and obligations under the Credit Documents to such Replacement Lender;
provided further that (i) such assignment shall be without recourse,
representation or warranty (other than that such Bank owns the Commitments,
Loans and Notes being assigned, free and clear of any Liens) and (ii) the
purchase price paid by the Replacement Lender shall be in the par principal
amount of such Banks’s Loans, together with all accrued and unpaid interest and
fees in respect thereof, plus all other amounts, owing by the Borrower to such
Bank hereunder. Upon any such termination or assignment, such Bank shall cease
to be a party hereto but shall continue to be entitled to the benefits of, and
subject to the obligations of, any provisions of the Credit Documents which by
their terms survive the termination of this Agreement.
SECTION 9.7Collateral. Each of the Banks represents to the Administrative Agent
and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
SECTION 9.8Governing Law; Submission to Jurisdiction. This Agreement and each
Note shall be governed by and construed in accordance with the law of the State
of New York. The Borrower hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York County, Borough of Manhattan, and any
appellate court from any thereof, for purposes of all legal proceedings arising
out of or relating to this Agreement or the transactions contemplated hereby.
Nothing herein will affect the right of the Administrative Agent or the Banks to
serve legal process in any other manner permitted by law or affect such Person’s
right to bring any suit, action or proceeding against the Borrower or its
property in the courts of other jurisdictions. The Borrower irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.
SECTION 9.9Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts (which may be by electronic means), each of
which shall be an original, and which together shall have the same effect as if
the signatures thereto and hereto were upon the same instrument. Signature pages
to this Agreement may be delivered by facsimile transmission or by e-mail with a
pdf copy or other replicating image attached, and any printed or copied version
of any signature page so delivered will have the same force and effect as an
originally signed paged. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to Section 3.1, this Agreement shall become effective upon
receipt by the Administrative Agent of counterparts hereof signed by each of the
parties listed on the signature pages hereof.
63



--------------------------------------------------------------------------------

         
SECTION 9.10WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 9.11Confidentiality. The Administrative Agent and each Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its affiliates and to its and its
affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or any action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Bank or any of their respective
affiliates on a nonconfidential basis from a source other than the Borrower or
(i) subject to an agreement containing provisions substantially the same as
those of this Section, to any credit insurance provider relating to the Borrower
and its obligations. For purposes of this Section, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Bank on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.12Survival. The obligations of the Borrower and each Bank and the
Administrative Agent under Sections 8.3, 8.4 and 9.3 shall survive the
termination of the Commitments and the payment of the Loans and all amounts
payable hereunder.
64



--------------------------------------------------------------------------------

         
SECTION 9.13USA PATRIOT Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank to identify the Borrower in accordance with the
Patriot Act.
SECTION 9.14Defaulting Bank Cure. If the Borrower and the Administrative Agent
agree in writing that a Bank is no longer a Defaulting Bank, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Bank will, to the extent applicable, purchase at par such portion of outstanding
Loans of the other Banks and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Loans of the
Banks to be on a pro rata basis in accordance with their respective Commitments,
whereupon such Bank will cease to be a Defaulting Bank and will be a
Non-Defaulting Bank (and such exposure of each Bank will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that (i) no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Bank was a Defaulting Bank and
(ii) except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Non-Defaulting Bank will constitute a
waiver or release of any claim of any party hereunder arising from such Bank’s
having been a Defaulting Bank.
SECTION 9.15No Fiduciary Duty. The Administrative Agent, each Bank and their
affiliates (collectively, solely for purposes of this paragraph, the “Banks”),
may have economic interests that conflict with those of the Borrower, its
stockholders and/or their affiliates. The Borrower agrees that nothing in this
Agreement or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Bank, on the one
hand, and the Borrower, its stockholders or its affiliates, on the other. The
Borrower acknowledges and agrees that (i) the transactions contemplated by this
Agreement (including the exercise of rights and remedies hereunder) are
arm’s-length commercial transactions between the Banks, on the one hand, and the
Borrower, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Bank has assumed an advisory or fiduciary responsibility
in favor of the Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Bank has advised, is currently advising or will advise the Borrower, its
stockholders or its affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in this Agreement and (y)
each Bank is acting solely as principal and not as the agent or fiduciary of the
Borrower, its management, stockholders, creditors or any other Person. The
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Bank has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to the Borrower, in connection with such
transaction or the process leading thereto.
65



--------------------------------------------------------------------------------

         
SECTION 9.16Certain ERISA Matters.
(a)Each Bank (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent, each arranger and their respective
affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:
(i) such Bank is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the letters of credit or the Commitments;
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the letters of credit, the Commitments and this
Agreement;
(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the letters of
credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the letters of credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Bank,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the letters of credit, the Commitments and this
Agreement; or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Bank or (2) a Bank has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent,
each arranger and their respective affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that none of the Administrative
Agent, any arranger and their respective
66



--------------------------------------------------------------------------------

         
affiliates is a fiduciary with respect to the assets of such Bank involved in
such Bank’s entrance into, participation in, administration of and performance
of the Loans, the letters of credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related hereto or thereto).
SECTION 9.17Acknowledgement and Consent to Bail-In of Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Financial Institution arising
under this Agreement, to the extent such liability is unsecured, may be subject
to the write-down and conversion powers of an Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an Financial Institution; and


(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Financial Institution, its parent undertaking,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or


(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any Resolution Authority.


SECTION 9.18Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Three-Year Credit Agreement, dated as of
April 23, 2014 (as amended, the “Existing Credit Agreement”), among the
Borrower, the lenders party thereto and Wells Fargo Bank, National Association,
as administrative agent, effective from and after the Closing Date. The
execution and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Banks or the Administrative Agent
under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement. On the Closing
Date, the credit facilities described in the Existing Credit Agreement shall be
amended, supplemented, modified and restated in their entirety by the facilities
described herein.
[Signature Pages Follow]
67




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.
BORROWER:
AMERICAN EXPRESS CREDIT
CORPORATION, a Delaware corporation
By: /s/ David J. Hoberman
Name: David J. Hoberman
Title: Treasurer
Address: 200 Vesey Street,
New York, New York 10285






--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent


By: /s/ Grainne M. Pergolini
Name: Grainne M. Pergolini
Title: Managing Director


Address:


Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services


With copies to:


Wells Fargo Bank, National Association,
One South Broad Street
MAC Y1375-080
Philadelphia, PA 19107
Telephone: (267) 321-6205
Facsimile: 267-321-7021
Attention: Grainne Pergolini








--------------------------------------------------------------------------------



BANKS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank


By:/s/ Grainne M. Pergolini
Name: Grainne M. Pergolini
Title: Managing Director





--------------------------------------------------------------------------------

         


CITIBANK, N.A., as a Bank


By:/s/ Robert Goldstein
Name: Robert Goldstein
Title: Vice President







--------------------------------------------------------------------------------

         


DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank


By: /s/ Virginia Cosenza
Name: Virginia Cosenza
Title: Vice President


By: /s/ Ming K. Chu
Name: Ming K. Chu
Title: Director







--------------------------------------------------------------------------------

         


MIZUHO BANK, LTD., as a Bank


By: /s/ Donna DeMagistris
Name: Donna DeMagistris
Title: Authorized Signatory





--------------------------------------------------------------------------------

         


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank


By:/s/ Doreen Barr
Name: Doreen Barr
Title: Authorized Signatory


By: /s/ Bastien Dayer
Name: Bastien Dayer
Title: Authorized Signatory









--------------------------------------------------------------------------------

         
THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Bank


By:/s/ Brian MacFarlane
Name: Brian MacFarlane
Title: Authorized Signatory







--------------------------------------------------------------------------------

         


BARCLAYS BANK PLC, as a Bank


By: /s/ Craig Malloy
Name: Craig Malloy
Title: Director







--------------------------------------------------------------------------------

         




ROYAL BANK OF CANADA, as a Bank


By:/s/ Glenn Van Allen
Name: Glenn Van Allen
Title: Authorized Signatory







--------------------------------------------------------------------------------

         


BANK OF AMERICA, N.A., as a Bank


By: /s/ Hema Kishnani
Name: Hema Kishnani
Title: Director









--------------------------------------------------------------------------------

         


NATWEST MARKETS PLC, as a Bank


By: /s/ Sinead Collister
Name: Sinead Collister
Title: Director









--------------------------------------------------------------------------------

         


U.S. BANK NATIONAL ASSOCIATION, as a Bank


By: /s/ Michael Trenkmann
Name: Michael Trenkmann
Title: Vice President







--------------------------------------------------------------------------------

         


LLOYDS BANK CORPORATE
MARKETS PLC, as a Bank


By: /s/Tina Wong
Name: Tina Wong
Title: Assistant Vice President
Transaction Execution


By: /s/ Allen McGuire
Name: Allen McGuire
Title: Assistant Vice President
Transaction Execution







--------------------------------------------------------------------------------

         
STANDARD CHARTERED BANK, as a Bank


By: /s/ James Beck
Name: James Beck
Title: Associate Director







--------------------------------------------------------------------------------

         


SUMITOMO MITSUI BANKING CORPORATION, as a Bank


By: /.s/ Shuichiro Yamane
Name: Shuichiro Yamane
Title: Managing Director







--------------------------------------------------------------------------------

         


MUFG BANK, LTD., as a Bank


By: /s/ Jeanne Horn
Name: Jeanne Horn
Title: Managing Director







--------------------------------------------------------------------------------

         


BANK OF MONTREAL, as a Bank


By: /s/ Chris Clark
Name: Chris Clark
Title: Director







--------------------------------------------------------------------------------

         


HSBC BANK USA, NATIONAL ASSOCIATION, as a Bank


By: /s/ Scott Yeager
Name: Scott Yeager
Title: Managing Director







--------------------------------------------------------------------------------

         
WESTPAC BANKING CORPORATION, as a Bank


By: /s/ Richard Yarnold
Name: Richard Yarnold
Title: Senior Relationship Manager
Corporate & Institutional Banking








--------------------------------------------------------------------------------



SCHEDULE 1.1(a)
BANK COMMITMENTS
[1 page omitted in accordance with Item 601(a)(5) of Regulation S-K]






--------------------------------------------------------------------------------



SCHEDULE 1.1(b)
PRICING SCHEDULE
[1 page omitted in accordance with Item 601(a)(5) of Regulation S-K]





--------------------------------------------------------------------------------

         
SCHEDULE 5.3
EXISTING LIENS


[1 page omitted in accordance with Item 601(a)(5) of Regulation S-K].



--------------------------------------------------------------------------------

         


EXHIBIT A
NOTE
[4 pages omitted in accordance with Item 601(a)(5) of Regulation S-K].
EXHIBIT B
OPINION OF COUNSEL FOR THE BORROWER
[2 pages omitted in accordance with Item 601(a)(5) of Regulation S-K].
EXHIBIT C
OPINION OF SPECIAL COUNSEL FOR THE ADMINISTRATIVE AGENT
[8 pages omitted in accordance with Item 601(a)(5) of Regulation S-K].
EXHIBIT D
ASSIGNMENT AND ASSUMPTION AGREEMENT
[3 pages omitted in accordance with Item 601(a)(5) of Regulation S-K].
EXHIBIT E
EXTENSION AGREEMENT
[2 pages omitted in accordance with Item 601(a)(5) of Regulation S-K].
EXHIBIT F
U.S. TAX CERTIFICATES
[1 page omitted in accordance with Item 601(a)(5) of Regulation S-K].



